Exhibit 10.1

 

CERTAIN INFORMATION OF THIS DOCUMENT HAS BEEN REDACTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.
INFORMATION THAT WAS OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER
IDENTIFIED BY THE MARK “[***].”

STATE OF TEXAS

§

 

 

§

LEASE AGREEMENT

COUNTY OF CAMERON

§

 

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of the 6th day of
March 2019 (the “Execution Date”) by and between the BROWNSVILLE NAVIGATION
DISTRICT OF CAMERON COUNTY, TEXAS, a navigation district organized, created and
existing under and by virtue of the laws of the State of Texas, with its
domicile in Brownsville, Cameron County, Texas (“District”), and RIO GRANDE LNG,
LLC, a Texas limited liability company (“Lessee”).  Capitalized but undefined
terms used herein shall have the meanings ascribed to such terms in Schedule 1,
which is attached hereto and made a part hereof for all purposes.

WHEREAS, prior to the Execution Date, Lessee or its Affiliates have entered into
two agreements with District which together affect the entirety of the Land:

(i)         that certain Lease Agreement concerning ten (10) acres of the Land
dated March 8, 2017 by and between NextDecade LNG, LLC (formerly known as
NextDecade, LLC), a Texas limited liability company (“NextDecade”), as lessee,
and the District, as lessor, which lease is also referenced as BND Contract
#4145, as assigned by NextDecade to Lessee pursuant to that certain Assignment
of Lease Agreement dated August 31, 2017, and as extended by those certain
letters dated March 20, 2018 and October 1, 2018 (collectively, as amended,
extended and assigned, the “Ten-Acre Lease”); and

(ii)        that certain Option to Lease concerning the remainder of the Land
that is not the subject of the Ten-Acre Lease by and between NextDecade, as
optionee, and the District, as optionor, dated November 6, 2013, which document
is also referenced as BND Contract #3980 “A”, as amended by that certain First
Amendment to Option to Lease dated November 6, 2014, which document is also
referenced as BND Contract #3980 “B” and by that certain Second Amendment to
Option to Lease dated March 8, 2017, which document is also referenced as BND
Contract #3980 “D” (collectively, as amended, the “Option Agreement”);

WHEREAS, (i) Lessee hereby exercises the option to lease under the Option
Agreement with respect to the portion of the Land described therein (and the
District hereby waives any additional formalities set forth in the Option
Agreement in connection with the exercise thereof); (ii) on or before the
Effective Date, Lessee and the District will terminate the Ten-Acre Lease in
consideration of including the portion of the Land that was the subject thereof
as a portion of the







--------------------------------------------------------------------------------

 



demised premises under this Lease, and (iii) Lessee and the District have agreed
upon the form of this Lease to serve as the lease required to consummate closing
under the Option Agreement, including the addition of the portion of the Land
that was the subject of the Ten-Acre Lease within the demised premises under
this Lease; and

WHEREAS, Lessee and the District desire to enter into this Lease in accordance
with the terms and conditions more particularly set forth hereinbelow.

W I T N E S S E T H:

1.          Demise; Term.

a.        District does by these presents lease and demise unto Lessee the
property described in Exhibit A, which is attached hereto and made a part hereof
for all purposes (the “Land”), together with any and all littoral or riparian
rights, rights of ingress and egress, improvements thereon, easements,
rights-of-way, licenses, utility rights (including without limitation water,
waste water, and sanitary sewer capacity, subject to Sections 4(c)(v), (vi), and
(vii), 9(d) and (e), and any other express terms and conditions of this Lease)
associated with the Land, all other appurtenances thereto, all strips and gores
adjacent to the Land, and all other rights, titles, and interests in and to the
Land now held or hereafter acquired by District (together with the Land, the
“Premises”), for a primary Term of thirty (30) years commencing on the Effective
Date (the “Primary Term”) with options for subsequent Renewal Terms, for the
purposes and upon the terms and conditions more particularly set forth in this
Lease. The Premises do not include any right, title or interest in and to the
public wharves, docks, terminals or facilities of the District.

b.        The parties agree that this Lease shall not become effective unless
and until Lessee or Lessee’s Affiliate makes a positive Final Investment
Decision (“FID”) for the first Phase of the LNG Facility.  Accordingly, this
Lease and all rights and obligations hereunder shall become effective and the
Primary Term shall commence on the date (“Effective Date”) indicated in the
written notice submitted by Lessee to District, and countersigned by the
District, substantially in the form of Exhibit G confirming that Lessee or
Lessee’s Affiliate has made its FID for the first Phase of the LNG Facility
(“Effective Date Notice”).  The Effective Date shall be no later than November
6, 2019 or as otherwise provided in Section 1(c) below (the “Outside Effective
Date”).

c.        In the event that Lessee does not deliver its signed counterpart of
the Effective Date Notice prior to the Outside Effective Date because, for
reasons unrelated to an act or omission of its own, Lessee is unable to secure
one or more of the required permits listed in Exhibit C, then the Outside
Effective Date shall be automatically extended on a month-to-month basis for a
maximum of six (6) months, after which, if no Effective Date Notice has been
provided by Lessee, this Lease shall automatically terminate without any action
by District and shall be of no further force or effect and the District shall be
entitled to retain any amounts prepaid under the Ten-Acre Lease, the Option
Agreement and this Lease.  Any such extension of





Page |  2

--------------------------------------------------------------------------------

 



the Outside Effective Date shall defer the Effective Date of the Primary Term to
the actual date on which the Effective Date Notice is issued, and such extended
period of time shall reduce the term of the second Renewal Term (if applicable)
on a day for day basis.  For the duration of any such Outside Effective Date
extension period, Lessee shall pay to the District the amount of Rent stipulated
in Exhibit F for each month of such extension.

d.        Provided no Event of Default has occurred under this Lease, and
provided Lessee timely gives notice as hereinafter provided, Lessee shall have
the option to renew and extend the Term of this Lease beyond the Primary Term
for up to two (2) consecutive renewal periods consisting of ten (10) years each
(each, a “Renewal Term”).  Written notification to District exercising each such
Renewal Term must be given by Lessee not less than six (6) months prior to the
expiration of the Primary Term or then-current Renewal Term, as applicable.  The
exercise of said option shall be by written notice to the District as provided
for in Article 8 below. EMAIL NOTICE ALONE WILL NOT SUFFICE. The notice
requirements shall be strictly enforced. It is Lessee’s responsibility to timely
deliver notice of its intent to renew.  Failure to exercise the first option to
renew shall automatically cancel the second option to renew.

e.        Subject to the provisions of this Lease, District covenants that so
long as no Event of Default has occurred under this Lease, (i) Tenant shall have
peaceful and quiet possession of the Premises against any party lawfully
claiming by, through or under the District; (ii) District shall take no action,
nor fail to take any action, that would unreasonably and foreseeably deny Lessee
the right, or interfere with Lessee’s right, to freely, peaceably, and quietly
have, hold and enjoy full and exclusive use and enjoyment of the Premises in
accordance with the terms and conditions of this Lease, and (iii) subject to
District’s police powers, Lessee shall retain and maintain legal control of the
Premises, and all access to and activities conducted on the Premises, at all
times in compliance with the requirements of the PHMSA and the DOT.  Except as
otherwise expressly set forth in this Lease, the covenants of title set forth in
this paragraph are in lieu of any other covenants of title, express or implied.

2.          Rent.

a.        As a consideration for this Lease and as rental for the Premises,
Lessee agrees to pay or cause its Affiliate(s) to pay Rent, in an amount as
determined in accordance with Exhibit F, on the first (1st) day of each quarter
during the Term.  If the first day of a payment period under this Lease shall
occur on a day other than the first day of the quarter, or if the last day of
the Term under this Lease shall occur on a day other than the last day of the
quarter, then the Rent due for such quarter shall be prorated accordingly.

b.        District acknowledges that (1) pursuant to Article X of the Ten-Acre
Lease, Lessee is entitled to receive a pro-rated credit for rental paid under
the Ten-Acre Lease to the extent of any portion of such rental paid prior to the
Effective Date but





Page |  3

--------------------------------------------------------------------------------

 



attributable to the period of time from and after the Effective Date, and (2)
pursuant to Section 5 of the Option Agreement, Lessee is entitled to a pro-rated
credit of the option fee paid under the Second Amendment to the Option to Lease
to the extent of any portion of option fee paid prior to the Effective Date but
attributable to the period of time from and after the Effective
Date.  Accordingly, District acknowledges and agrees that any such credits under
the Ten-Acre Lease and the Option Agreement shall be credited and applied
towards any Rent due upon the Effective Date of this Lease.  The amount of
credit shall be determined as of the Effective Date and confirmed by the parties
in the Effective Date Notice, and shall be equal to the sum of the prepaid rent
under the Ten-Acre Lease and the prepaid option fee under the Second Amendment,
in each case to the extent paid prior to the Effective Date but attributable to
any period of time from and after the Effective Date.

c.        Except as otherwise set forth in Section 13 below, it is intended that
the Rent provided for in this Lease shall be absolutely net to District
throughout the Term, and Lessee accordingly covenants and agrees (subject to
Section 11(f) hereof) to pay, as they become due and payable and before they
become delinquent, all taxes, costs, expenses, liabilities, and deductions with
respect to the Premises, and/or the ownership, leasing, operation, maintenance,
repair, use or occupation thereof, including without limitation the costs,
charges and assessments hereinafter set forth in this Lease.

d.        Lessee agrees to pay, or to cause its Affiliates or contractors to
pay, to District as and when they accrue but without duplication, wharfage,
port, harbor, and other charges, including dockage charges on District’s public
docks (but not on any private dock constructed and operated by Lessee), for the
use of its facilities at the rates published in the Tariff containing authorized
rates, rules, and regulations governing the Brownsville Ship Channel and its
publicly-owned wharves, piers, and docks, as well as other lawful charges
incurred to District by reason of Lessee’s operations on the Premises.  For
purposes of clarification, any amounts paid by Affiliates or contractors of
Lessee shall be accepted by the District as if they had been paid by the Lessee,
and there shall be no duplication of any such fees payable by Lessee and its
Affiliates or contractors.  All Tariff rates except those applicable to dockage
apply to any activity on the Premises, including but not limited to
wharfage.  All wharfage fees, port fees, and harbor fees for LNG and other gas
products produced pursuant to the Permitted Use shall be at the same published
rate in the Tariff as crude oil, refined petroleum products and natural gas
liquids per metric ton.  One metric ton is equal to 2,204.6 pounds or 2.174
cubic meters of liquified natural gas.  One metric ton is equal to 7.1475121
barrels of liquified natural gas.  As of the Execution Date, the wharfage fee
prescribed by the Tariff for crude oil, refined petroleum products and natural
gas liquids is $0.095 per barrel which equals $0.679 per metric ton.

e.        All Rent payments shall be paid not later than ten (10) days from the
date when due; they shall thereafter bear interest at the rate of fifteen
percent (15%) per annum from the date due until paid.  In the event such fifteen
percent (15%) rate at any





Page |  4

--------------------------------------------------------------------------------

 



time shall be illegal or usurious under Applicable Law, it shall be
automatically reduced to the highest lawful rate.

3.          Purpose Clause.

a.        It is an express condition of this Lease that the Premises leased
hereby is for the purposes of constructing, operating, and maintaining a
liquefied natural gas facility and export terminal (“LNG Facility”), including
any ancillary uses permitted by the FERC Order, and for the construction,
operation, and maintenance of gas treatment and gas pipeline facilities
(collectively, the “Permitted Use”).  In no event does this Lease authorize the
installation of any underground petroleum storage tanks on the Premises.

b.        Notwithstanding anything to the contrary set forth herein, if Lessee
elects to commence the construction of the LNG Facility, then Lessee will
design, construct, use and operate the LNG Facility and any other facilities now
or hereafter located on the Premises (the “Improvements”), or will cause the
Improvements to be designed, constructed, used and operated, in compliance with
all Applicable Laws.  Lessee’s operational procedures for the LNG Facility will
be established only after consultation with District and any other Governmental
Authorities with jurisdiction over such operational procedures, which may
include the USCG, the USACOE, the Pilot Board, and the FERC, as applicable.  Any
and all marine operations in the Brownsville Ship Channel, the Intracoastal
Waterway, and other navigable waters within the jurisdiction of the Port
(including, without limitation, the passing of LNG tankers through the
Brownsville Ship Channel), and the operation of any other facilities on the
Premises will be subject to such procedures, rules and regulations as shall be
established by any such Governmental Authority having jurisdiction over Lessee’s
operational procedures, provided no procedure, rule or regulation established by
District will prevent Lessee from using Premises for the Permitted Use or deny
or prevent Lessee from retaining legal control of the Premises in compliance
with the requirements of the PHMSA of the DOT.

c.        Notwithstanding anything to the contrary set forth herein, District
hereby acknowledges that Lessee may design, develop and construct the LNG
Facility in multiple phases (each, a “Phase”) that will be developed,
constructed, owned and operated by one or more Affiliates of Lessee formed for
the purpose of developing, constructing, owning and operating one or more Phases
of the LNG Facility (each, an “Operating Affiliate”), and District shall
cooperate in good faith, at no material out of pocket expense to District, with
Lessee’s commercially reasonable efforts to structure the organization and
financing of the Phases and Operating Affiliates in an efficient
manner.  Without limiting the generality of the foregoing, in the event that
Lessee elects to form an Operating Affiliate to develop a Phase of the LNG
Facility, Lessee shall prepare and deliver to District the following agreements
and materials:

i.            Written notice from Lessee to District of Lessee’s final
investment decision to proceed with the capital investment in the applicable
Phase;





Page |  5

--------------------------------------------------------------------------------

 



ii.          A sublease agreement (and a memorandum or short form thereof) to be
entered into between Lessee and Operating Affiliate with respect to such Phase
(an “Operating Lease”), in substantially the same form as this Lease (including
the provisions concerning leasehold mortgagees set forth herein), except for
Phase-specific revisions, such as the description of the Premises applicable to
such Phase (the “Operating Lease Premises”) and such other terms and conditions
as Lessee determines are necessary and prudent in connection with the operation
of the applicable Phase of the LNG Facility; provided, however, that (A) as
between the District and Lessee, no such Operating Lease will relieve Lessee of
its obligations under this Lease, and (B) as between the District and Guarantor,
no such Operating Lease will relieve Guarantor under its Guaranty (if
applicable);

iii.        One or more agreements concerning common facilities, easements,
covenants, conditions, and restrictions applicable to Lessee and each of the
Operating Affiliates for the orderly operation and management of the Premises
and the LNG Facility; and

iv.        Such other commercially reasonable documents as may be requested by
Lessee or its lenders or investors in connection with the financing of the
construction and operation of such Phase; provided, however, in the event that
any such documents contemplates District as a party thereto (other than a
certificate on the terms and conditions set forth under Section 7(f) below),
District shall employ good faith and diligent efforts to review and respond to
such documents within thirty (30) days following Lessee’s delivery of the drafts
thereof to District.  Upon District’s approval of the above-requested documents,
District shall promptly execute and deliver its applicable counterparts thereof
to Lessee, following which Lessee shall promptly return copies of the
fully-executed documents to District for its records.  In the event District
timely responds with questions, comments or concerns related to the
above-requested documents, then the parties shall employ good faith and diligent
efforts to negotiate the above-requested documents within thirty (30) days
following District’s response; provided, however that so long as the parties
continue such negotiations within such thirty (30) day period but are unable to
conclude the negotiations with such period of time, then the parties shall
continue to negotiate the same as necessary for up to an additional fourteen
(14) days.

4.          [***];  Submission of Plans; Construction of Improvements.

a.        [***]:

i.          [***];

ii.         [***]; and,

iii.        [***].





Page |  6

--------------------------------------------------------------------------------

 



[***].

b.        All construction of Improvements and facilities of Lessee on the
Premises that connect with any public right of way or District’s utilities or
other facilities, that adjoin or connect with the property or improvements of
District’s other tenants, that lie below the high water mark of the Brownsville
Ship Channel, or that alter or influence the navigability of the Brownsville
Ship Channel (i) shall be subject to coordination with the District ([***]) and
(ii) shall conform to the building codes and electric codes typically required
for liquefied natural gas export facilities, as in effect as of the Effective
Date.  Lessee shall construct, maintain and operate its Improvements (or shall
cause its Improvements to be constructed, maintained and operated) on the
Premises in accordance with good engineering construction practices (or such
similar standard as is required under the contract with the EPC Contractor) so
as not to conflict with the regulations of any Governmental Authority having
jurisdiction thereof, including specifically but without limitation requirements
contained in any permits issued pursuant to the National Pollutant Discharge
Elimination System, the Texas Pollutant Discharge Elimination System,
requirements of any Stormwater Pollution Prevention Plan, and all applicable
State and Federal air standards regulations, nor with the rules and regulations
prescribed by District in the Tariff.  All private fire protection which may be
installed by Lessee shall conform in all respects to standard codes typically
required for liquefied natural gas export facilities.

c.        All such construction shall also be subject, in addition to all other
provisions of this Lease, to the following conditions:

i.           All construction, reconstruction, demolition and alteration of
Improvements will be at the sole risk and expense of Lessee, and Lessee shall
obtain all necessary building permits and other approvals of Governmental
Authorities therefor, which may include certain licenses, permits, or
authorizations from the Governmental Authorities listed in Exhibit C attached
hereto, provided that District agrees, at no cost to District, to reasonably
cooperate with Lessee’s efforts to obtain all permits and licenses required to
construct, operate, and maintain an LNG Facility on the
Premises.  [***].  Lessee shall promptly provide District, without the necessity
of a request from District, copies of any notices of violation or cancellation
of any such licenses, permits, or authorizations issued by any Governmental
Authority.

ii.         [***].

iii.        All construction and alterations shall be accomplished in a good and
workmanlike manner and in compliance with all Applicable Laws.  Lessee will
secure all required or applicable permits for construction of or alterations to
the LNG Facility.





Page |  7

--------------------------------------------------------------------------------

 



iv.        Except for the Improvements depicted in the Plans (such as, but not
limited to, piers, jetties, and fences) or as otherwise approved by any
applicable Governmental Authority, no building or other similar improvements
shall be constructed within twenty (20) feet from the theoretical top of all
bank lines and all road right-of-way lines, nor within ten (10) feet from all
other exterior property lines (not including any internal property lines between
the Operating Lease Premises).  Discharges from the LNG Facility shall be in
compliance with all Applicable Laws.  No building or other similar improvements
shall be erected within any Reserved Easements.

v.         All septic systems installed on said Premises shall be subject to the
approval of District’s Director of Engineering Services and the County Health
Officer of Cameron County, Texas.  In the event Lessee elects to connect to the
sewer system maintained by the District, Lessee acknowledges that additional
conditions may apply outside of the scope of this Lease, including additional
fees at the District’s standard rates for projects categorized by the District
similarly to the LNG Facility.

vi.        The Premises are not currently served by the District’s utility
services.  The cost of running District services lines from the District’s
treatment plant to the Premises (as well as running District water service lines
to the Premises as described in Section 9(e) below) shall be borne solely by
Lessee.

vii.       All surface water, rain water, and other non-domestic sanitary sewer
water, not containing noxious, odorous or otherwise harmful substances may be
disposed of through direct underground drains into the basin, except that such
drains must leave the bank at least eight inches (8”) below the top line of rip
rap rock to prevent erosion of the bank.  In no event shall any such drain water
be shunted or passed over banks of the harbor, nor shall any noxious, odorous or
otherwise harmful substance be discharged into such harbor or basin.  All such
discharges shall be in compliance with Applicable Law and pursuant to any and
all permits required by any Governmental Authority.

viii.      Neither Lessee nor anyone claiming by, through or under Lessee shall
have the right to file or place any mechanic’s lien of any kind or character
whatsoever on District’s fee simple interest in the Premises.  Subject to
Section 11(f) below, Lessee shall pay the cost of installing and removing
Improvements and other work done on the Premises so that the Premises at all
times shall be free from any lien for labor, services or materials supplied or
claimed to have been supplied to the Premises as a result thereof.  For the
further security of District, Lessee shall employ commercially reasonable
efforts to notify any and all contractors, subcontractors or other persons,
firms or corporations that may furnish any such material, service or labor in
advance of the commencement of construction or the furnishing of materials,
services or labor to the Premises of the restrictions described in this Section
4(b)(viii).





Page |  8

--------------------------------------------------------------------------------

 



ix.        Upon completion of all major construction, alteration or repair of
any Phase of the Improvements, Lessee shall, within one hundred eighty (180)
days following such completion, deliver to the [***] “as built” plans showing
such Improvements, and a final certificate of occupancy, or its equivalent, from
each applicable Governmental Authority.  If any alterations result in any
modifications of the external dimensions of such Improvements, Lessee shall,
within one hundred eighty (180) days following such completion, also deliver to
the [***] an “as built” survey describing such alterations.

d.        [***]:

i.            [***].

ii.          [***].

iii.         [***].

iv.         [***].

e.        [***].

f.        Subject to the other provisions of this Lease, including Lessee’s
obligations to remove improvements upon the termination of the Lease, title to
and ownership of all improvements, additions, alterations, replacements,
fixtures, equipment and other personal property installed, located or
constructed on the Premises by Lessee (“Lessee’s Improvements”) are and shall
remain with Lessee during the Term.

g.        Lessee shall have the obligation, at any time prior to the scheduled
expiration date of the Term, or within eighteen months (18) months after the
expiration or earlier termination of this Lease (provided that during such
18-month period Lessee continues to pay Rent and perform all other obligations
of Lessee under this Lease), to remove all or any portion of Lessee’s
Improvements, except for any water mains, gas mains, railroad tracks, power
lines, fences, docks, wharves, bulkheads, pilings, foundations, substations, and
other similar infrastructure improvements and any other Improvement that
District accepts and agrees in writing to take title to, all which are hereby
agreed shall become the property of District upon said expiration, cancellation
or forfeiture, from the Premises.  If Lessee fails to remove Lessee’s
Improvements within such time period, title to and ownership of that portion of
Lessee Improvements not removed shall automatically vest in District without the
requirement of any payment by District to Lessee, subject however to the rights
of any Leasehold Mortgagee under this Lease. As additional security for Lessee’s
removal obligations under this paragraph, Lessee shall procure and provide to
District no later than six (6) months following the last installment on Lessee’s
loan facility for the construction of the LNG Facility (or any subsequent
permanent loan or project finance facility which refinances the preceding
facility) and confirmation of the extinguishment of the applicable Leasehold
Mortgagee’s security interest over the Improvements, a surety bond to be issued
by a creditworthy financial or





Page |  9

--------------------------------------------------------------------------------

 



insurance institution for the benefit of the District for an amount reasonably
necessary to guarantee Lessee’s obligations under this Section 4(g).  Any such
financial or insurance institution shall at a minimum meet the requirements set
forth in Section 14(f) below and of Texas Insurance Code § 3503.005, if
applicable.

h.        Lessee shall have the right, at Lessee’s expense, to construct and
operate pipelines, roads, and utility lines on the Premises in accordance with
the Plans or, after approval in writing by the District and execution of a
separate easement or license agreement, on lands owned by the District but which
are not included in the Premises at locations acceptable to District and
Lessee.  District shall reasonably cooperate, at no expense to District, with
Lessee in granting or obtaining from third parties any easements, rights-of-way,
or permits that may be necessary for the construction and operation of such
pipelines, roads, and utility lines.  Any easements granted by District shall be
subject to District’s standard charge for similar easements as stated in
District’s Leasing Policies.  Lessee also has the right to construct docks and
roadways within the Premises to be used in conjunction with the LNG Facility. 
[***].

i.         The District shall assess a throughput charge as reflected in
District’s  Table of Lease Rental Rates on any natural gas liquid products
(i.e., propane, butane, pentane) extracted from gas supplied to the LNG Facility
and sold by Lessee, provided that such products are not otherwise subject to
wharfage charges.  The Lessee is responsible for reporting volumes of natural
gas liquids which are subject to such throughput charges to the District on a
monthly basis.  The District reserves the right to conduct a limited audit of
relevant records of the Lessee to verify any natural gas liquid volume and sales
reports which may be submitted by Lessee; provided, however, that any such audit
shall require a minimum of seven (7) Business Days’ advance notice in writing,
shall be conducted during regular business hours of Lessee, and not require an
unreasonable level of support from Lessee’s staff.

j.        District acknowledges that in order to develop the LNG Facility,
Lessee needs to undertake dredging work for Lessee’s proposed dock on the
Premises and to connect the Premises to existing navigation channels and that
Lessee has filed an application for a permit under 33 U.S.C. 408 to be issued by
the USACOE for this purpose. Lessee shall ensure that the District ([***]) is
given the opportunity to review and comment on the final engineering design
which complies with such permit prior to undertaking construction activities.
District’s approval must be given prior to commencement of any dredging work,
and such approval shall not be unreasonably withheld, delayed, or conditioned
(such approval to be provided within thirty (30) days of submission).  All such
dredging will be at Lessee’s sole cost and expense [***]. District shall, at no
cost to District, reasonably cooperate with Lessee in Lessee’s attempts to
obtain and maintain any permits and consents for dredging associated with
Lessee’s construction of the Facility.  In conducting the dredging work, Lessee
shall reasonably cooperate with District to avoid disruption to ship traffic in
the Brownsville Ship Channel.





Page |  10

--------------------------------------------------------------------------------

 



k.         Upon Lessee’s reasonable request, District shall promptly deliver to
Lessee copies of any existing agreements affecting the Premises, a copy of the
existing title policy (if any), survey, and any environmental site assessment
related to the Premises, and any other nonproprietary documentation relating to
the Premises and in District’s possession, including without limitation any
analyses, reports, surveys, tests, examinations, and studies that pertain to the
condition of the Premises.

5.         LNG Facility.

As material part of the consideration for this Lease, Lessee covenants and
agrees to diligently pursue the engineering, design, licensing, permitting,
construction and development on the Premises of an LNG Facility.  District
hereby acknowledges that the LNG Facility is consistent with District’s overall
plan for development of the Port facilities.  Lessee will cause construction of
the LNG Facility to be commenced on or before the date required by the FERC
Order in accordance with the final Plans submitted to the District under Section
4(c) hereof.

6.          Assignment, Sublease, and Collateral Transfer.

a.        Subject to Section 6(b), Lessee may not assign this Lease or sublet
the Premises without the written consent of District, which consent shall not be
unreasonably withheld, conditioned or delayed (in any event, not to exceed
thirty (30) days).  Further, Lessee may not assign this Lease or sublet the
Premises for any use other than the Permitted Use.  Notwithstanding any other
provision of this Section 6 (other than with respect to a Leasehold Mortgagee),
Lessee may not assign this Lease or sublet the Premises if Lessee is then in
default under the terms of this Lease.

b.        District’s consent shall not be required with respect to the
following, provided that prompt written notice thereof is given to District (a
“Permitted Transfer”):

i.           Subject to the terms and conditions of Section 3(c) above, an
Operating Lease; or

ii.         Any Transfer to an Affiliate, subsidiary, parent or successor
(whether by purchase of interest or transfer of assets) of Lessee, provided that
Lessee delivers to the District no less than thirty (30) days prior to any such
transfer reasonably sufficient evidence that the proposed assignee

w.        is an Affiliate, subsidiary, parent or successor (whether by purchase
of interest or transfer of assets) of Lessee,

x.         holds all necessary federal and state permits to operate the LNG
Facility,

y.         possesses at least substantially the same technical and financial
capacity to operate the LNG Facility as Lessee and Guarantor possess as of the
Execution Date, and





Page |  11

--------------------------------------------------------------------------------

 



z.          otherwise complies with the FERC Order and/or has received the
written consent of the Leasehold Mortgagee, and if the District fails to raise
reasonable and good faith objections to such evidence within such thirty (30)
day period, the Transfer shall be deemed permitted; or

iii.        A sublease of no more than ten (10) acres for the benefit of the
providers of utility services to the LNG Facility for the sole purpose of
installing and maintaining utility equipment for the LNG Facility, provided that
in the notice of sublease to the District, Lessee shall provide all relevant
details on the nature of such installations as well as their proposed location
on the Premises and provides a copy of the executed sublease to District for its
records;

iv.        Subject to Section 7 below, any Transfer in connection with any
financing secured by Lessee’s leasehold or other interest in the Lease or the
Premises or any interest (direct or indirect) in Lessee, including but not
limited to any foreclosure by Leasehold Mortgagee or assignment in lieu of
foreclosure or other similar proceedings and the first subsequent transfer by
Leasehold Mortgagee to its designee or other purchaser.

c.        In no event shall any Transfer relieve Lessee of any obligation under
this Lease, except that upon any Permitted Transfer of all of Lessee’s interest
in this Lease under Section 6(b)(i) above or any other Transfer approved in
writing by District, the assignor Lessee shall be relieved of any obligation of
the Lessee under this Lease accruing from and after the effective date of such
Transfer.

d.        District’s  consent to a Transfer that is not a Permitted Transfer
shall not waive District’s rights of approval as to any subsequent Transfer of a
similar type.

e.        Any sublease, whether by Permitted Transfer or otherwise approved by
District, shall provide that such sublease is subject to and subordinate to all
of the terms of this Lease.

f.        For all Transfers other than Permitted Transfers, Lessee shall deliver
to District a written request for approval, together with a copy of the proposed
Transfer documents, together with all information required of applicants for a
new lease under District’s leasing policy, no later than thirty (30) days before
the proposed effective date of the Transfer.

g.        For purposes of clarification, the term Permitted Transfer shall not
include a lease, sublease, or assignment of lease to a party if that party or
its affiliate has previously had an agreement terminated for cause by the
District, and the District reserves sole and complete discretion to grant or
withhold approval thereof.





Page |  12

--------------------------------------------------------------------------------

 



7.          Encumbrances of Leasehold Estate.

a.        Lessee, at any time, may encumber all or any portion of its interest
in this Lease and the leasehold estate by deed of trust, mortgage or other
security instrument.  Any such deed of trust, mortgage or other security
interest may not encumber any real property other than the Premises and the
Improvements.  Each such mortgage, deed of trust or other security instrument
acquired by the holder of any leasehold mortgage shall be subject and
subordinate to all rights and interests of District herein and shall be a lien
only on Lessee’s interests in and under this Lease and shall not be a lien on
District’s fee interest in the Premises.  Each leasehold mortgage shall be
subject to the terms and provisions of this Lease, and the holder of any
leasehold mortgage (each, a “Leasehold Mortgagee”), or anyone claiming by,
through or under the same, shall not, by virtue thereof, acquire any greater
rights hereunder than Lessee has under this Lease.  If the identity of any
Leasehold Mortgagee changes, Lessee shall promptly notify District in writing of
such change.

b.        To the extent allowed by Applicable Law, the Leasehold Mortgagee may
enforce its rights under its mortgage and acquire title to Lessee’s leasehold
estate in any lawful way, and upon foreclosure of such leasehold mortgage and
issuance of trustee’s deed or assignment in lieu of foreclosure or other similar
proceedings, take possession of the Premises and the Improvements; subject,
however, to this Lease and any leasehold mortgage that is senior in lien to the
leasehold mortgage in question.  During such time as the Leasehold Mortgagee or
any successor in interest is the owner and holder of the leasehold estate and
its interest hereunder, whether by foreclosure or otherwise, such interests
acquired hereunder shall be subject to all of the terms, conditions and
provisions of this Lease, and District agrees to recognize and attorn to
Leasehold Mortgagee or its designee or other successor in interest as Lessee
under this Lease.

c.        District shall give to Leasehold Mortgagee a copy of each notice of
default given by District to Lessee (the “District Notice”) at the same time as
and whenever any such District Notice shall thereafter be given by District to
Lessee, addressed to Leasehold Mortgagee at its address last furnished to
District.  No such notice by District to Lessee hereunder shall be deemed to
have been duly given to Leasehold Mortgagee unless and until a copy thereof has
been served on such Leasehold Mortgagee in the manner provided in this
Lease.  Any Leasehold Mortgagee shall, within the time period and otherwise as
herein provided, plus in each instance (including any instance that constitutes
an Event of Default that would otherwise give rise to District’s right to
immediately terminate this Lease) other than a monetary Event of Default, an
additional sixty (60) days (unless, with respect to non-monetary Events of
Default which are reasonably susceptible of being cured by such Leasehold
Mortgagee, if such Leasehold Mortgagee shall have promptly commenced curing same
within such 60-day period and shall diligently prosecute the same to completion,
but such cure requires work to be performed, acts to be done, or conditions to
be removed which cannot by their nature reasonably be performed, done or
removed, as the case may be, within such 60-day period, in which case there
shall be allowed to such Leasehold Mortgagee or Financing Party





Page |  13

--------------------------------------------------------------------------------

 



such additional time as may be reasonably necessary using commercially
reasonable diligence to effect such cure), have the right to remedy such
default, or cause the same to be remedied, and District shall accept such
performance by or at the instance of such holder as if the same had been made by
Lessee.  Notwithstanding anything to the contrary contained herein, upon the
occurrence of an Event of Default, District shall take no action to terminate
the Lease without first giving the Leasehold Mortgagee a District Notice and a
reasonable time, not to exceed 180 days (or such additional time as may be
reasonably necessary using commercially reasonable diligence to effect the
same), thereafter within which either (i) to obtain possession of the leasehold
estate (including possession by a receiver); or (ii) to institute, prosecute and
complete foreclosure proceedings or otherwise acquire Lessee’s interest under
this Lease so long as such Leasehold Mortgagee cures all Events of Default then
reasonably susceptible of being cured by such Leasehold Mortgagee; provided,
however, that such Leasehold Mortgagee shall not be obligated to continue such
possession or to continue such foreclosure proceedings after such Events of
Default have been cured.

d.        Lessee shall deliver to District a copy of each notice of default
received by Lessee from any Leasehold Mortgagee within five (5) Business Days
after receipt of same by Lessee.

e.        After exhaustion of Leasehold Mortgagee’s rights and remedies under
Section 7(c) above, if this Lease is terminated pursuant to the terms hereof
prior to the expiration of the Term, District shall serve upon the Leasehold
Mortgagee written notice that the Lease has been terminated together with a
statement of any and all sums which would at that time be due and owing under
this Lease but for such termination, and of all other defaults, if any, under
this Lease then known to District.  Such Leasehold Mortgagee shall thereupon
have the option to obtain a new lease in accordance with and upon the following
terms and conditions:  Upon written request of the Leasehold Mortgagee, within
thirty (30) days after service of such notice that this Lease has been
terminated, District shall enter into a new lease with such Leasehold Mortgagee,
or its designee, provided such new lease shall be: (i) entered into at the
reasonable cost of the new lessee thereunder; (ii) effective as of the date of
termination of this Lease; and (iii) for a term equal to the remaining term
under this Lease and at the Rent and upon all agreements, terms, covenants and
conditions hereof, including without limitation applicable rights of renewal or
options to extend.  Such new lease shall require the new lessee to perform any
unfulfilled obligations of Lessee under this Lease capable of being satisfied by
Leasehold Mortgagee (by way of example but not limitation, Lessee’s failure to
deliver reports or financial statements which may be required hereunder).  Upon
the execution of such new lease, lessee named therein shall pay any and all sums
which would at the time of the execution thereof be due under this Lease but for
such termination, and shall pay expenses, including reasonable attorneys’ fees,
court costs and disbursements incurred by District in connection with such
defaults and termination, the recovery of possession of the Premises, and the
preparation, execution and delivery of such new lease. Provided, however, that
such new lease shall not authorize the operation of the LNG Facility except in
strict compliance





Page |  14

--------------------------------------------------------------------------------

 



with all Applicable Laws, or by any entity that does not hold all required
federal, state and local permits, including any permits required by FERC, or by
any entity (together with any other proposed obligor) lacking at least
substantially the technical and financial capacity to operate the LNG Facility
as Lessee and Guarantor collectively possess as of the Execution Date.

f.         District shall, from time to time (but no more than once a quarter),
upon twenty (20) days’ prior written notice by Lessee and Leasehold Mortgagee,
execute, acknowledge and deliver to Lessee and Leasehold Mortgagee a certificate
signed by an authorized representative of District stating that this Lease is in
full force and effect and is unmodified (or, if there have been modifications,
that such Lease is in full force and effect as modified, and setting forth the
date and nature of such modifications), the date through which Rent has been
paid and in what amount, that no Event of Default or other default exists
hereunder (or specifying each such Event of Default or other default), and that
District has no existing defense or setoffs to enforcement of this Lease, except
as specifically stated in such certificate, and certifying as to such other
matters related to this Lease that are reasonably requested by Lessee
(“Certificate of Standing”).  Any Certificate of Standing given pursuant to this
paragraph may be relied upon by any Lessee, Leasehold Mortgagee, lender,
Government Authority or prospective purchaser of any interest in this Lease.

g.        For the avoidance of doubt, District and Lessee specifically state:

i.           Nothing contained in this Section 7 shall be construed as an
agreement to subordinate District's fee interest in and to the Premises;

ii.          Except as specifically provided herein, nothing in this Agreement
shall limit District's right to terminate this Lease or exercise any other
remedy available to Lessor under the Lease; and

iii.        In no event shall District ever be liable for any amounts due under
any Leasehold Mortgage or any obligation secured by any Leasehold Mortgage.

8.         Notices.

All notices required hereunder shall be deemed to have been served if hand
delivered or sent by registered or certified mail, overnight delivery (by a
reputable, national overnight carrier) or electronic mail delivery (only if
simultaneously delivered by one of the other methods of delivery described
above) to District at the address below or to Lessee at the address below:





Page |  15

--------------------------------------------------------------------------------

 



 

TO DISTRICT:

    

TO LESSEE:

 

 

 

Brownsville Navigation District
of Cameron County, Texas
1000 Foust Road
Brownsville, TX 78521
Attention: Port Director/CEO

 

Rio Grande LNG, LLC
International Plaza, Suite 130,
3505 Boca Chica Boulevard
Brownsville, TX 78521
Attention: General Counsel

 

 

 

 

 

AND

 

 

 

 

 

1000 Louisiana, Suite 3900
Houston, TX 77002
Attention: General Counsel
Telephone: (832) 403-2198
Email: kdelima@next-decade.com

 

 

 

With Copy to:

 

With Copy to:

 

 

 

Rentfro, Irwin & Irwin, PLLC
1650 Paredes Line Road, Suite #102
Brownsville, TX 78521
Attention:  Daniel L. Rentfro Jr.
Telephone: (956) 542-4329
Email: drentfro@rentfrolawfirm.net

 

King & Spalding LLP
1100 Louisiana Street, Suite 4000
Houston, TX 77002-5213
Attention:  Christopher D. McCoy
Telephone: (704) 503-2568
Email: cmccoy@kslaw.com

 

Either party may change its address in writing delivered to the other party by
notice in the manner described above.  Notice delivered to one party by counsel
to the other party on such other party’s  behalf shall be deemed sufficient
notice under this Lease.

9.          Rules Governing Occupancy and Use of Premises.

a.        Lessee shall have the right to erect electric lights, power, water and
gas lines over and across the Premises in accordance with the Plans, such right
being incidental to the rights and privileges herein given, and shall have the
further right to connect said lines to main lines maintained by District.

b.        If not included in the Plans submitted under Section 4 above, the
location and construction by Lessee of all or any of said lines outside of the
Premises shall be subject to the approval of the District (and any applicable
form of easement), which approval will not be unreasonably withheld, conditioned
or delayed, and after the same are installed, no change shall be made without
the written consent of the District, which approval will not be unreasonably
withheld, conditioned or delayed.

c.        District may at any time require a change in location of any wires,
poles, water or gas mains or pipelines, accessories or other facilities laid on
or across any land or facilities of District (other than the Premises), if it is
deemed by District necessary





Page |  16

--------------------------------------------------------------------------------

 



that the same be changed, by giving Lessee ninety (90) days’ written notice of
such requirements, and such changes so made shall be at the cost and expense of
Lessee; provided such right shall not be exercised arbitrarily by District, but
only when such action is made on a non-discriminatory basis and is necessary for
improvements then on said property or the construction thereof being immediately
contemplated, and provided that, where any changes are required to be made under
this provision, District shall furnish Lessee with a new location therefor; such
new location to be the most convenient and direct available at such time.

d.        If applicable, to the extent Lessee purchases water or wastewater
service from District, Lessee agrees to pay District for such service and all
applicable standby charges, each at rates customarily charged to other District
lessees.  In the event Lessee fails to pay such charges, District shall have the
right to discontinue Lessee’s access to such utility services provided by
District in accordance with District’s  “Port Service Discontinuation Policy.”
 District shall have no obligation to restore any such discontinued service
until Lessee pays all charges owed to District by Lessee, including without
limitation all current and past due Rent.

e.        Lessee may connect to the District’s water main only upon written
request to the District.  Upon Lessee’s request to connect to the District’s
water main, District shall install a water meter to serve the Premises.  The
location of the water meter shall, to the extent possible, be installed outside
the boundary of the Premises at a location mutually approved by the Lessee and
the District.  Upon installation of a water meter to serve the Premises, Lessee
shall be responsible for connecting to the water meter and for the installation
and annual inspection of a backflow preventer by a state-licensed backflow
prevention tester.  Lessee shall be responsible for all costs outlined in this
paragraph, as further described in Section 4.c.vi.

f.        All electrical and power line connections, extensions and
installations are to be made in accordance with the rules and regulations of the
National Electrical Code.

g.       Lessee agrees to report to the Harbormaster’s Office, via District’s
electronic reporting system (or in writing in the absence of such a system) any
and all cargos loaded or unloaded to or from the docks at the Premises as
required in the Tariff upon immediate arrival or departure of the vessel as
required of the shipping agents and other Port lessees.

10.       [Intentionally Omitted.]

11.       Default.

a.        Lessee shall be in default under this Lease if, during the Term, one
or more of the following occurs (each, an “Event of Default”) and continues
beyond any applicable notice and cure periods set forth herein:

i.           Any of the Rent or other sums of money to be paid by Lessee to
District shall not be paid as and when the same becomes due;





Page |  17

--------------------------------------------------------------------------------

 



ii.          Lessee defaults in the performance of any of the other material
agreements, conditions, covenants or terms herein contained;

iii.         Lessee fails to maintain the insurance coverages required by this
Lease without the District’s prior written consent;

iv.         Lessee’s Improvements encroach on land outside of the Premises
without the District’s prior written consent;

v.           Lessee’s leasehold interest shall be taken on execution or other
process of law, subject to Section 7 above; or

vi.         A Transfer of Lessee’s rights hereunder is made, except in
accordance with the provisions of this Lease.

b.        If any Event of Default remains uncured thirty (30) days’ after
Lessee’s receipt of written notice from District to Lessee, then District, in
addition to any and all other rights or remedies now or hereafter provided by
Applicable Law, may, in its sole discretion, terminate Lessee’s right to
possession of the Premises and any Improvements by any lawful means, in which
event Lessee shall immediately surrender possession of the Premises to
District.  No act by District, other than giving written notice to Lessee, shall
cause this Lease to terminate as provided herein, but only after Leasehold
Mortgagee has failed to exercise timely its rights under this Lease.  Upon
termination of this Lease, District may declare Rent for the balance of the
then-current portion of the Term (but not to exceed the sum of the twelve (12)
quarterly installments of Rent that would have been payable for the period
immediately following such termination, excluding any CPI adjustment)
immediately due and payable, and District shall be entitled to recover from
Lessee the actual and documented costs and expenses incurred by District in
connection with recovering possession of the Premises and re-letting the
Premises, including without limitation reasonable attorneys’ fees and any and
all other reasonable costs that District has actually incurred or shall actually
incur by reason of Lessee’s failure to perform its obligations under this Lease;
provided, however, that District shall employ commercially reasonable efforts to
mitigate any such loss.  Subject to Section 4(f) above, Lessee shall maintain
title to any and all equipment, other personal property and removable fixtures
located within the Premises.

c.        Notwithstanding the foregoing, in the event that Lessee is reasonably
unable to cure an Event of Default within said thirty (30) day period, but
Lessee has commenced proceedings to cure the Event of Default within said thirty
(30) day period, Lessee shall have an additional sixty (60) days to cure the
Event of Default thereafter provided that Lessee diligently continues to cure
such same.  If Lessee fails to cure the Event of Default within ninety (90) days
after receipt of District’s written notice of same, or if Lessee fails to
diligently cure the Event of Default, then District shall have the option to
terminate the Lease pursuant to the terms of this paragraph only after Leasehold
Mortgagee has failed to exercise timely its rights under this
Lease.  Notwithstanding the foregoing, if an Event of Default is due to Lessee’s
failure to





Page |  18

--------------------------------------------------------------------------------

 



pay an installment of Rent when and as the same becomes due and payable, then
Lessee shall not be entitled to an extension of the thirty (30) day period to
cure, subject however to Leasehold Mortgagee’s rights under this Lease.

d.        No neglect or failure to enforce the right of termination of this
Lease or reentry upon breach of any of the conditions, covenants, terms and
agreements herein contained shall be deemed a waiver of such right upon any
subsequent breach of any such or any other condition, covenant, term and/or
agreement herein contained.

e.        District recognizes that Lessee intends to make a very substantial
investment in the Premises and Improvements, and that it would be inequitable
for District to terminate this Lease or Lessee’s right to possession of the
Premises if monetary damages, specific performance, injunctive relief or other
remedies (“Other Remedies”) can reasonably be expected to adequately compensate
District for a non-monetary Event of Default.  Accordingly, notwithstanding any
provision hereof to the contrary, District shall not have the right to terminate
this Lease or Lessee’s right to possession of the Premises for a non-monetary
Event of Default if any Other Remedy is available.

f.         Notwithstanding any provision hereof to the contrary, Lessee shall be
permitted to contest or cause to be contested, subject to compliance with the
requirements of this paragraph, by appropriate action (i) any liens, taxes,
assessments, fees, charges, or other encumbrance against the Premises, Lessee’s
Improvements, the Lease, or the leasehold estate created hereby, or (ii) any
alleged violation of the Applicable Law related to the LNG Facility.  During any
such contest, Lessee shall not be required to pay any such liens, taxes,
assessment, fee or other charges, and such non-payment shall neither give rise
to an Event of Default hereunder nor permit the District to exercise its
remedies hereunder, so long as Lessee has given District written notice that
Lessee is contesting or shall contest or cause to be contested such matter by
appropriate proceedings conducted in good faith with due diligence; provided
that such contests shall not subject District or any assignees of District’s
interest in the Premises to civil liability and does not jeopardize any such
parties’ interest in the Premises.  So long as Lessee shall give such security
or assurances as may be reasonably required by District to ensure compliance
with the outcome of such contest (and payment of all costs in connection
therewith) and to prevent any sale, forfeiture, or loss by reason of such
nonpayment or noncompliance, District shall refrain from paying any tax,
assessment, fee or charge that Lessee is contesting under this Section.  When
the contest is resolved, Lessee must pay the tax, penalty and interest imposed
and may use the money deposited with District to pay any tax, assessment, fee or
charge, plus any penalty or interest due under the final resolution and keep any
balance of the deposit.  If the deposit is insufficient to pay these amounts,
Lessee must immediately pay the balance due to the entity imposing the tax,
assessment, fee or charge.  Also, if Lessee establishes an escrow account for
such taxes for the benefit of the taxing authorities in the courts or with an
independent third-party other than District, then the foregoing provisions
regarding a deposit being made with District shall not apply.





Page |  19

--------------------------------------------------------------------------------

 



12.       Waiver and Indemnity.

a.        ANY PROVISION OF THIS LEASE TO THE CONTRARY NOTWITHSTANDING, THE
DISTRICT AND LESSEE WAIVE RIGHTS OF RECOVERY AGAINST EACH OTHER ON THEIR OWN
BEHALF AND ON BEHALF OF THEIR RESPECTIVE INSURERS FROM ALL CLAIMS FOR DAMAGE TO
THE IMPROVEMENTS AND ANY DAMAGE TO OR LOSS OF PERSONAL PROPERTY, FIXTURES OR
EQUIPMENT, THAT ARE INSURED AGAINST AND ACTUALLY COVERED BY INSURANCE UNDER ANY
PROPERTY INSURANCE POLICY IN FORCE AT THE TIME OF SUCH LOSS OR DAMAGE, BUT SUCH
WAIVER EXTENDS ONLY TO THE EXTENT OF THE ACTUAL INSURANCE COVERAGE (BUT
INCLUDING ANY DEDUCTIBLE AS IF COVERED AND INCLUDING ANY COVERAGE WHICH WOULD
HAVE BEEN AVAILABLE HAD THE INSURANCE REQUIRED BY THIS LEASE BEEN
MAINTAINED).  THE DISTRICT AND LESSEE WILL NOTIFY THE ISSUING INSURANCE
COMPANIES OF THE WAIVER SET FORTH IN THIS SECTION 12 AND WILL HAVE THE
APPLICABLE INSURANCE POLICIES ENDORSED, IF NECESSARY, TO PREVENT INVALIDATION OF
COVERAGE.

b.        TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND REGARDLESS OF
ANY DEGREE OF FAULT, OMISSION OR NEGLIGENCE, STRICT LIABILITY, STRICT STATUTORY
LIABILITY, STRICT PRODUCTS LIABILITY OR NEGLIGENCE PER SE OF ANY OF THE
INDEMNIFIED PARTIES, LESSEE HEREBY ASSUMES ALL LIABILITY FOR, AND AGREES TO
INDEMNIFY THE INDEMNIFIED PARTIES FROM ANY AND ALL CLAIMS, DEMANDS AND CAUSES OF
ACTION, WHICH MAY BE SUFFERED OR INCURRED AT ANY TIME BY THE INDEMNIFIED
PARTIES, ON ACCOUNT OF INJURIES TO OR DEATH OF ANY PERSONS, DAMAGE TO OR
DESTRUCTION OF ANY PROPERTY, AND/OR ANY VIOLATION OF ANY APPLICABLE LAW CAUSED
BY, RESULTING FROM, OR ARISING (IN WHOLE OR IN PART) OUT OF ANY ONE OR MORE OF
THE FOLLOWING: (i) THE ACTS OR OMISSIONS OF LESSEE, ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, CONTRACTORS, SUBCONTRACTORS, GUESTS AND INVITEES, (ii) THE
ACTS OR OMISSIONS OF ANY AFFILIATE OF LESSEE, ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, CONTRACTORS, SUBCONTRACTORS, GUESTS AND INVITEES, (iii) THE
USE AND OCCUPANCY OF THE PREMISES, (iv) THE RIGHTS GRANTED HEREIN OR IN ANY
OTHER AGREEMENT, (v) ANY DEFAULT, BREACH OR VIOLATION OF THIS LEASE OR ANY OTHER
AGREEMENT BY LESSEE OR ANY OF ITS AFFILIATES, OR (vi) THE EXISTENCE OR OPERATION
OF, OR ANY ACT OR OMISSION OCCURRING AT THE LNG FACILITY OF LESSEE.  SUBJECT TO
SECTION 12(a) ABOVE, THE OBLIGATIONS OF LESSEE DESCRIBED ABOVE SHALL NOT BE
LIMITED IN ANY WAY BY ANY





Page |  20

--------------------------------------------------------------------------------

 



LIMITATION ON THE AMOUNT OR TYPE OF DAMAGES, COMPENSATION OR BENEFITS PAYABLE BY
OR FOR LESSEE UNDER WORKER’S OR WORKMEN’S COMPENSATION ACTS, DISABILITY BENEFIT
ACTS, OR OTHER EMPLOYEE BENEFIT ACTS OR THE MINIMUM INSURANCE LIMIT SET FORTH IN
THIS LEASE.

c.        THE PARTIES RECOGNIZE AND UNDERSTAND THAT THE PURPOSE OF THIS
SECTION 12 IS FOR LESSEE TO PROVIDE FULL AND COMPLETE INDEMNIFICATION TO THE
INDEMNIFIED PARTIES EVEN THOUGH THE INDEMNIFIED PARTIES MAY HAVE BEEN NEGLIGENT,
NEGLIGENT PER SE OR MAY BE LIABLE UNDER THEORIES OF STRICT LIABILITY AND/OR
STRICT PRODUCTS LIABILITY; AND LESSEE’S INDEMNITY OBLIGATIONS ARE INTENDED TO
AND WILL PROTECT THE INDEMNIFIED PARTIES AGAINST THE CONSEQUENCES OF THEIR OWN
STRICT LIABILITY, FAULT, CONCURRENT, CONTRIBUTORY NEGLIGENCE; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL LESSEE’S INDEMNIFICATION OBLIGATIONS HEREUNDER INCLUDE
CLAIMS ARISING OUT OF THE WILLFUL MISCONDUCT, SOLE OR GROSS NEGLIGENCE OR FRAUD
OF ANY INDEMNIFIED PARTIES.

d.        The provisions of this Section 12 shall survive the termination of
this Lease.

13.       Taxes.

a.        Subject to Section 13(b) below, Lessee shall pay during the Term all
real estate taxes (as defined below) which are assessed or imposed upon the
Premises (including the land comprising the Premises and all Improvements
situated thereon), or arising from the use thereof by Lessee during the Lease by
any taxing authority having jurisdiction over the Premises as of the Effective
Date. [***].  If any real estate taxes are allowed by the taxing authority to be
paid in installments without delinquency, Lessee may elect to pay the same in
such installments.  Real estate taxes, as referred to herein, are: all taxes,
assessments (including, without limitation, all assessments for public
improvements or benefits, whether or not commenced or completed prior to the
date hereof and whether or not to be completed within the Term), excises,
levies, license fees, permit fees, inspection fees, and other authorization
fees, and other charges, in every case whether general or special, ordinary or
extraordinary, foreseen or unforeseen, of every character (including all
interest and penalties thereon) which may be assessed at any time and applicable
to the Lease terms or imposed in respect of any lien upon all or any part of the
Premises, and any estate, right, or interest in the Premises, excluding any
income or excess profits tax of District determined on the basis of District’s
general income or revenues.

b.        Notwithstanding the foregoing, District and Lessee recognize that
District is currently exempt from ad valorem taxes on the value of the Land
comprising the Premises.  In the event the exemption changes or should any other
taxes be imposed





Page |  21

--------------------------------------------------------------------------------

 



on the fee simple land value of the Premises owned by District after the
Effective Date, due to the acts or omissions of District, then any such taxes
resulting from a loss of District’s exemption will become payable and paid by
District; provided, however, that in the event the exemption changes or should
any other taxes be imposed on the land value of the Premises owned by District
after the Effective Date for any other reason, including but not limited to a
change in Applicable Law, or due to the acts or omissions of Lessee, then any
such taxes resulting from a loss of District’s exemption will become payable and
paid by Lessee.  It is expressly agreed that any ad valorem taxes that may
result from a full or partial loss of any exemption on account of the parties’
entry into this Lease shall be payable and paid by Lessee.

c.        District and Lessee recognize that under Section 25.07 of the Texas
Tax Code as in effect on the Execution Date, a leasehold or other possessory
interest in exempt property may not be listed (for tax purposes) in the name of
the owner of the possessory interest if the property is (i) owned by a
navigation district operating under Section 59, Article XVI, Texas Constitution,
or under a statute enacted under Section 59, Article XVI, Texas Constitution,
and (ii) used as an aid or facility incidental to or useful in the operation or
development of a port or waterway or in aid of navigation-related
commerce.  District and Lessee agree that (i) District is a navigation district
operating under Section 59, Article XVI, Texas Constitution, as well as statutes
enacted under Section 59, Article XVI, Texas Constitution, and (ii) Lessee’s LNG
Facility constitutes an aid or facility incidental to or useful in the operation
or development of a port or waterway or in aid of navigation-related commerce.
Therefore, the exemption specified in Texas Tax Code Section 25.07 should apply
to this Lease.  However, should that exemption change, or should any other taxes
be imposed on Lessee’s leasehold or other possessory interest in the Premises
after the Effective Date, then any such other taxes or taxes resulting from a
change in Lessee’s exemption will become payable and paid by Lessee, and Lessee
hereby agrees to indemnify and hold District harmless therefrom.

d.        District and Lessee agree to reasonably cooperate with the other’s
efforts in applying for and satisfying such requirements as may be necessary to
maintain any legally available exemption from or abatement of any tax, valuation
limitations, and other tax benefits related to the Premises.

e.        Any of said taxes, fees or charges that are payable by Lessee for the
tax year in which this Lease commences, as well as during the year in which this
Lease terminates, shall be apportioned so that Lessee shall pay its
proportionate share of the taxes, fees or charges for such periods of
time.  Lessee may pay such taxes, fees or charges in installments as and when
such installments become due.  On or before March 1 of each year during the term
of this Lease (but subject to Section 11(f) above), Lessee will provide to
District reasonable evidence of payment of all taxes, fees or charges which
Lessee is obligated to pay hereunder.





Page |  22

--------------------------------------------------------------------------------

 



14.       Maintenance and Condition of Premises; Insurance.

a.        Lessee, at its sole expense, shall keep the Premises, the LNG
Facility, and all other Improvements and fixtures situated thereon, if any, in
good, neat and clean order and condition, reasonable wear and tear and casualty
damage excepted, and shall promptly make all necessary or appropriate
maintenance repairs, replacements, and renewals thereof.  Lessee’s obligations
to reconstruct any of Lessee’s Improvements damaged by casualty shall be
governed by Section 14(g) below.

b.        Lessee shall fully comply with all present or future programs intended
to manage parking, transportation or traffic in and around the Premises, and in
connection therewith, Lessee shall take responsible action for the
transportation planning and management of all employees, contractors, licensees,
and invitees located at the Premises by coordinating with District, the Texas
Department of Public Safety, the Texas Department of Transportation, Cameron
County, and any other applicable Government Authority that has jurisdiction over
traffic and transportation matters.

c.        District and its authorized representatives may enter the Premises and
any Improvements thereon with the consent of Lessee, which consent shall not be
unreasonably denied, delayed, or conditioned, at reasonable times and upon
reasonable advance notice, for all lawful purposes reasonably necessary to
enable District to examine the Premises, or to exercise all of its rights under
this Lease.  District acknowledges that Lessee is constructing an LNG Facility,
and that as such, the Premises will be subject to rules and regulations of the
FERC as well as subject to industry-standard (or more strict) safety and
security protocols and procedures, any of which may limit District’s right to
access the Premises or any Improvements thereon.

d.        District acknowledges and agrees that Lessee shall retain and maintain
legal control of the Premises sufficient to satisfy the requirements of PHMSA of
the DOT, and all access to and activities conducted on the Premises, including
those that may occur in the part of the Utility Corridor which is located within
the Premises, at all times in compliance with the requirements of PHMSA of the
DOT.

e.        Lessee shall be responsible for any maintenance and/or repairs to the
Premises for Lessee’s Permitted Use.

f.         Commencing on the Effective Date, Lessee shall procure (or cause to
be procured by the EPC Contractor) bodily injury liability, property damage
liability (covering its operations to be carried out upon or in connection with
this Lease), and pollution control insurance covering third-party bodily injury
and property damage plus on-site remediation and clean up expenses, and without
a terrorism exclusion.  The policy or policies shall name District as additional
insured and name Leasehold Mortgagee as additional insured, mortgagee, and loss
payee.  In the event Lessee receives notice from its insurer or from the EPC
Contractor of an intent to cancel any of the insurance required hereunder,
Lessee shall provide such notice as soon as reasonably practicable and provide
District with a replacement certificate of





Page |  23

--------------------------------------------------------------------------------

 



insurance prior to the effective date of cancellation.  Certificates of
insurance issued by Lessee’s insurers, authorized brokers or agents shall be
furnished to District upon the Effective Date of this Lease, annually
thereafter, and from time to time upon written request from District.  At any
time after the Effective Date, the District may request in writing copies of any
of Lessee’s policies of insurance required under this Lease, and Lessee shall
promptly upon its written request comply with such request; however, Lessee may
provide certificates evidencing such insurance maintained by the EPC Contractor
and such other information as District reasonably requests in lieu of the full
copies in the event (x) any applicable insurer is unwilling to waive any
confidentiality restrictions contained therein, and (y) the District is unable
to assure the EPC Contractor to its reasonable satisfaction that such policies
of insurance will remain confidential, unless disclosure is required by
Applicable Law, including but not limited to the Texas Public Information Act,
or in connection with litigation relating to this Lease.  Lessee acknowledges
that Lessee has the responsibility to assure District that Lessee has complied
with the insurance requirements of this Lease, regardless of any claim of
confidentiality by the EPC Contractor or its insurer. Insurance policies
required hereunder shall contain (i) a waiver of subrogation in favor of the
District for each applicable coverage consistent with Section 12(a) above, and
(ii) a clause that the insurance policy will not be canceled or changed without
giving the District such prior written notice as is commercially available
(Lessee hereby agreeing to employ commercially reasonable efforts to secure, if
available at commercially reasonable rates, insurance policies which require up
to thirty (30) days’ prior written notice).  The limits of liability and other
insurance policy particulars required to be procured by Lessee no later than the
Effective Date are attached hereto as Exhibit B and incorporated by
reference.  Lessee’s obligations to maintain insurance under the provisions of
this Lease may be satisfied by appropriate amendment, rider, or endorsement on
any blanket policy or policies carried by Lessee, its Affiliate or the EPC
Contractor.  Lessee shall ensure the procurement of the type and limits of
coverage provided in this Lease by such company or companies as are permitted by
Applicable Law.  Lessee shall obtain the type and limits of coverage provided in
this Lease from an insurer or insurers permitted to conduct business as required
by Applicable Law and shall be rated either by Best’s Insurance Guide Ratings as
an “A-” or better with a financial category of “VIII” or better, or by Standard
and Poor’s as a “A-”; provided, however, that where any insurance required
hereunder is not available or commercially feasible (meaning that such insurance
is obtainable only at excessive rates that are not justified in terms of the
risk to be insured), Lessee may, subject to the terms of said Exhibit B, provide
an alternative insurance product which may temporarily reduce or modify any such
insurance requirement hereunder for so long as such insurance required hereunder
is not available or commercially feasible.

g.        If the Premises or any Lessee Improvements are materially damaged or
destroyed by fire, windstorm, hurricane, or any other casualty (“disaster,”)
Lessee shall give District notice of such damage or destruction.  If any
Improvements are damaged by disaster, but not to the extent that they are
totally destroyed, Lessee may, at its sole option, cost and expense, repair,
reconstruct, or replace the damaged or





Page |  24

--------------------------------------------------------------------------------

 



destroyed Improvements.  However, if Lessee determines that the Improvements are
totally destroyed by disaster, or that the Improvements are so damaged that it
is uneconomical for Lessee to reconstruct said improvements, Lessee may
terminate this Lease by giving written notice to District within six (6) months
after the date of such damage, such termination to be effective upon delivery of
such notice. No such termination shall relieve Lessee of any obligations accrued
up to the date of termination, or any post-termination obligations, to restore
or remediate the portion of the Premises which remains subject to this Lease, if
any. Notwithstanding any provision hereof to the contrary, in the event at the
time of any such casualty there exists a valid assignment of insurance proceeds
in favor of a Leasehold Mortgagee, District and Lessee agree that such insurance
proceeds shall be payable to the Leasehold Mortgagee as and to the extent
required by the applicable loan documents held by Leasehold Mortgagee and shall
be applied to the repair or restoration of the Improvements or reduction of the
indebtedness at the direction of Leasehold Mortgagee.

h.        The coverages stipulated in Exhibit B are based on District’s
Insurance Requirements Level Five, applicable to operators of liquid bulk
terminals, handlers of hazardous materials, and pipeline operators.  District
reserves the rights to amend the limits of liability and other insurance policy
particulars required of all District’s lessees on a non-discriminatory
basis.  Lessee agrees to comply with any such amendments as approved by the
District’s Board of Commissioners to Insurance Requirements Level Five,
applicable to operators of liquid bulk terminals, handlers of hazardous
materials, and pipeline operators upon the next succeeding renewal of the
applicable insurance policies.  District hereby agrees that the insurance
requirements set forth in this Lease (including Exhibit B attached hereto) are
deemed to satisfy District requirements as of the Effective Date.

15.       Easements Across Property.

District reserves certain non-exclusive rights of way and easements on, over and
across the Premises for the purpose of installing and using rail lines,
underground or overhead water lines, pipelines, power lines, telegraph and
telephone lines, necessary or proper for the purposes of developing and serving
lands within the Port, which such rights of way and easements are located within
the easement areas described on Exhibit E attached hereto (collectively, the
“Reserved Easements”); provided, however, that District (i) shall exercise said
rights of way and easements in such a manner as is consistent with Lessee’s
security and safety protocols, as adopted by Lessee from time to time, and does
not impair or interfere with any of the existing or anticipated Improvements on
the Premises, or with the maintenance or operation of the LNG Facility, (ii)
except in the case of an emergency related to public health or safety, shall
give Lessee no less than two (2) days’ advance notice of its need to access such
rights or way or easement areas that lie within the fencing or other security
perimeter surrounding the LNG Facility, (iii) shall coordinate any visits by
District’s personnel or contractors in connection with any installation, repair
or replacement activities within such rights of way or easement areas, and
provided further that Lessee shall be entitled to have a representative
accompany District or any of its contractors or representatives during the time
such personnel are on the Premises, and (iv) with the exception of rights within
the Utility Corridor, shall not grant rights for the sole benefit of a third
party on, over,





Page |  25

--------------------------------------------------------------------------------

 



or across the without Lessee’s prior written consent.  The terms of this
paragraph may be included in any short form memorandum of the Lease.

16.       Removal of Improvements; Security Deposit.

a.        Subject to Section 4(g) of this Lease, Lessee agrees to return the
Premises in good condition, ordinary wear and tear excepted, and including any
Improvements or remediation required of Lessee by this Lease.  At a minimum,
Lessee shall return the Premises to a condition complying with Applicable Law
and with the requirements of Section 22 hereof.

b.        Lessee shall pay to the District the Security Deposit on or before the
Effective Date.  An inspection of the Premises will be conducted prior to
occupancy and upon termination of the Lease.  District will conduct the
inspections, but Lessee will be permitted to have a representative present.  In
the event that any of the Premises is not returned in the proper condition as
defined above, District will have the right to use any or all of the Security
Deposit to restore the condition of the items in question.  District does not
release Lessee from liability for the condition of the items in question nor
does it limit its right of recovery to the Security Deposit.  From and after the
occurrence of an Event of Default which continues beyond all applicable notice
and cure periods (but not following Lessee’s cure in full of any such Event of
Default, regardless of whether before or after the expiration of such notice and
cure periods), District shall also have the right to use the Security Deposit
for any other purpose allowed by law, including but not limited to applying it
to any sums owed District by Lessee under this Lease.  If any portion of the
Security Deposit remains unused for the purposes described in this paragraph on
the date which is thirty (30) days after the termination of this Lease, the
District shall refund to Lessee upon written demand such unused Security Deposit
in such manner as directed by Lessee in its written demand.

c.        Notwithstanding any provision of this Lease to the contrary, at any
time during the Term, Lessee shall, at its sole option and at its sole cost and
expense, have the right to deliver an unconditional and irrevocable letter of
credit, in a form approved by District (such approval not to be unreasonably
withheld, conditioned or delayed), from a commercial banking institution which
is a member of FDIC with assets of more than $2,000,000,000.00 in lieu or
replacement, in whole or any part, of the cash Security Deposit.  Lessee shall
submit its proposed form of letter of credit to District at least fifteen (15)
Business Days prior to the proposed effective date of the letter of
credit.  Lessee shall deliver (or cause to be delivered) to the District a
fully-executed counterpart of such letter of credit and shall direct the
District in writing either to (i) retain the Security Deposit and apply it to
the next succeeding installment(s) of rent, or (ii) refund to Lessee the
Security Deposit in such manner as instructed by Lessee in writing (provided
that if Lessee fails to make such written direction, District shall proceed
under clause (i) above).





Page |  26

--------------------------------------------------------------------------------

 



17.       [Intentionally Omitted.]

18.       Waiver of Liens.

District hereby unconditionally waives and relinquishes any and all landlord’s
prejudgment statutory or contractual liens and any other interest or rights
granted to District by or under present or future Applicable Law on any
improvement upon and personal property and/or fixtures located upon the
Premises.  District agrees, within twenty (20) days after written request from
Lessee, to execute an instrument in a form reasonably satisfactory to District
in favor of any lender, lessor, vendor or supplier of Lessee, confirming
District’s waiver and relinquishment of District’s rights with respect to such
property located upon the Premises.

19.       Compliance with Tariff.

Lessee agrees to comply with all provisions of the Tariff.  In the event of an
irreconcilable conflict between the provisions of this Lease and the provisions
of such Tariff, the provisions of this Lease shall control.  Lessee further
recognizes that the Port is considered a “waterfront facility” within the
meaning of the Marine Transportation Safety Act and regulations promulgated
thereunder; that the provision of said Act and regulations require District to
adopt and enforce a “Facilities Security Plan;” and that the provisions of said
Act, regulations, or plan may restrict access to the Premises, but in no event
will said Act preclude Lessee’s use of the Premises for the Permitted Use.

20.       Authority.

Lessee represents and warrants that it is duly formed and in good standing, and
has full corporate power and authority to enter into this Lease and has taken
all entity action necessary to carry out the transaction contemplated herein, so
that when executed, this Lease constitutes a valid and binding obligation
enforceable in accordance with its terms.  Upon District’s request, Lessee shall
provide District with resolutions, or other proof in a form acceptable to
District, authorizing the execution of the Lease at the time of such execution.

21.       Attorneys’ Fees.

In the event that either District or Lessee shall institute any action or
proceeding against the other concerning the provisions of this Lease, the
non-prevailing party in such action or proceeding shall reimburse the Prevailing
Party therein for the reasonable expenses of attorneys’ fees and costs of
litigation as the court may award.  The term “Prevailing Party” means the party,
either District or Lessee, that establishes a breach of this Lease by the other
party or otherwise establishes liability of the other party for wrongful
conduct, regardless of whether actual damages are awarded.  In the case where
both parties prevail on different claims, the Prevailing Party shall be the
party that is awarded the greater amount of damages or that obtains permanent
injunctive relief.

22.       Environmental Protection.

a.        District and Lessee acknowledge receipt of the Environmental Report. 
[***].  [***], District shall, at its sole expense, clean up, remove, and
remediate the





Page |  27

--------------------------------------------------------------------------------

 



following to the extent discovered by Lessee or the EPC Contractor during
construction of the LNG Facility and provided that the following were not
previously identified in the Environmental Report:  (i) all Hazardous Materials
in, on, or under the Premises, (ii) any petroleum in, on, or under the Premises
in excess of allowable levels, and (iii) all contaminants and pollutants in, on,
or under the Premises that create or threaten to create a substantial threat to
human health or the environment and that are required to be removed, cleaned up,
or remediated by any Applicable Law, and such Remedial Work shall otherwise
conform to the same standards that are applicable to Lessee under Section 22(e)
below.  District’s obligation does not apply to a release of Hazardous
Materials, pollutants, contaminants, or petroleum caused solely by the act or
omission of a third-party other than an employee or agent of District or a
person having a contractual relationship to District, provided that District can
establish that it exercised due care to prevent such act or omission of a third
party or to minimize the damages therefrom, as provided in 42 U.S.C.
§ 9607(b) (3), and as amended from time to time.

b.        Lessee covenants and agrees from and after the Effective Date, and as
long as the provisions of this Lease shall remain in effect, to remove from the
Premises, if and as required by Applicable Law, any Hazardous Materials placed
in or on the Premises by Lessee, its agents, its employees or its independent
contractors, and to comply in all material respects with Applicable Law
governing such removal, including without limitation 30 Texas Administrative
Code Chapter 350.  Lessee shall give prompt written notice to District of any
claim, action, administrative proceeding (including, without limitation,
informal proceedings), or other demand by any Governmental Authority or other
third party involving the existence of Hazardous Materials on the Premises, and
copies of any notice of any releases of Hazardous Materials given by Lessee
pursuant to any Applicable Law, and any report of and response to any such
incident.

c.        For purposes of clarification, the District agrees that Lessee shall
have no liability to the District for, and the District hereby irrevocably
waives and releases, any and all Claims against Lessee for all Hazardous
Materials in, on, or under the Port, including without limitation any petroleum
in, on, or under the Port, and all contaminants and pollutants in, on, or under
the Port that create or threaten to create a substantial threat to human health
or the environment, except for the Lessee’s express obligations under this
Agreement, any other agreement between Lessee and District, or Applicable Law
with respect to Hazardous Materials in, on, under, or emanating from the
Premises during the Term; provided, however, Lessee shall bear the burden for
demonstrating that the presence of such Hazardous Materials in, on, or under the
Port did not arise due to the acts or omissions of Lessee or its Affiliates,
employees or contractors during the Term.

d.        This Section 22 shall constitute the sole terms and conditions under
this Lease concerning Hazardous Materials, except that Lessee’s indemnification
obligations under Section 12(b) of this Lease shall specifically apply to and
include claims or actions brought under this Section 22.  Further, the
indemnification obligations





Page |  28

--------------------------------------------------------------------------------

 



provided in this Lease shall specifically cover costs (including capital,
operating and maintenance costs) incurred in connection with (i) any
investigation or monitoring of site conditions, (ii) any cleanup, containment,
remedial, removal, or restoration work required or performed by any federal,
state or local government agency or political subdivision or performed by any
nongovernmental entity or person because of the presence, suspected presence,
release, or suspected release of any Hazardous Material in or into the air,
soil, ground water, or surface water at, on, about, under, or within the
Premises or any portion thereof, in connection with Lessee’s operations on or in
connection with the Premises after the Effective Date and during the Term (or
thereafter in connection with Lessee’s removal of improvements), and (iii) any
claims of third parties for loss or damage due to such Hazardous Materials,
subject to Section 22(h) below (collectively, “Lessee’s Environmental Costs”).

e.        In the event Lessee is required to conduct or perform any
investigation or monitoring of site conditions for any cleanup, containment,
restoration, removal or other remedial work (collectively the “Remedial Work”)
under any Applicable Law, or in order to comply with any agreements affecting
the Premises because of or in connection with any occurrence or event described
in this Lease for which Lessee is responsible, Lessee shall perform or cause to
be performed the Remedial Work in compliance with such Applicable Law or
agreement; provided that Lessee may withhold such compliance pursuant to a good
faith dispute regarding the application, interpretation, or validity of the
Applicable Law or agreement, subject to the requirements of the following
paragraph.  All Remedial Work shall be performed by one or more contractors
selected by Lessee and approved in advance in writing by District, and under the
supervision of a consulting engineer selected by Lessee and approved in advance
in writing by District (such approvals of contractors or engineers not to be
unreasonably withheld, conditioned or delayed).  All costs and expenses of such
Remedial Work shall be paid by Lessee, including, without limitation, the
charges of such contractors and/or the consulting engineer, District’s
 reasonable attorneys’ and paralegals’ fees and costs incurred in connection
with monitoring or review of such Remedial Work.  All such Costs shall be due
and payable upon demand therefor by District.

f.         Lessee shall be permitted to contest or cause to be contested,
subject to compliance with the requirements of this paragraph, by appropriate
action any Remedial Work requirement, and District shall not perform such
requirement on its behalf, so long as Lessee has given District written notice
that Lessee is actively contesting or causing to be contested the application,
interpretation, or validity of the Applicable Law or agreement pertaining to the
Remedial Work by appropriate proceedings conducted in good faith and due
diligence; provided that such contests shall not subject District or any
assignees of District’s interest in the Premises to civil liability and does not
jeopardize any such parties’ interest in the Premises.  Lessee shall give such
security or assurances as may be reasonably required by District to insure
compliance with the legal requirements pertaining to the Remedial Work (and
payment of all Costs in connection therewith) and to prevent any sale,
forfeiture, or loss by reason of such nonpayment or noncompliance.





Page |  29

--------------------------------------------------------------------------------

 



g.        In addition, during the six-month period prior to termination of this
Lease, Lessee shall perform, at its sole expense, an environmental site
assessment reasonably acceptable to District to determine the extent, if any, of
contamination of the Premises arising out of Lessee’s activities and shall, at
its sole expense, clean up, remove, and remediate (i) all Hazardous Materials
in, on, or under the Premises arising out of Lessee’s activities, (ii) any
petroleum arising out of Lessee’s activities in, on, or under the Premises in
excess of allowable levels, and (iii) all contaminants and pollutants arising
out of Lessee’s activities in, on, or under the Premises that create or threaten
to create a substantial threat to human health or the environment and that are
required to be removed, cleaned up, or remediated by any Applicable Law.  This
obligation does not apply to a release of Hazardous Materials, pollutants,
contaminants, or petroleum caused solely by the act or omission of a third-party
other than an employee or agent of Lessee or a person having a contractual
relationship to Lessee, provided that Lessee can establish that it exercised due
care to prevent such act or omission of a third party or to minimize the damages
therefrom, as provided in 42 U.S.C. § 9607(b) (3), and as amended from time to
time.  Further, upon the termination of this Lease, Lessee shall assign to the
District, on a non-exclusive basis and without representation or warranty, any
claims or causes of action Lessee may have against third parties concerning
Hazardous Materials in, on or under the Premises.

h.        If either party hereto receives notice of any third-party claim or
commencement of any third-party action or proceeding (a “Third-Party Claim”)
with respect to which either party is obligated to provide indemnification under
this Section 22, the party receiving notice (the “Receiving Party”) shall
promptly give the other Party (the “Non-Receiving Party”) written notice
thereof.

i.           The Receiving Party’s failure to notify the Non-Receiving Party
shall not cause the Receiving Party to lose its right to indemnification
hereunder, except to the extent that such failure materially prejudices the
Non-Receiving Party’s ability to defend against a Third-Party Claim that such
Non-Receiving Party has the right to defend against hereunder (and except as
otherwise set forth in this Section 22).  Such notice shall describe the
Third-Party Claim in reasonable detail, and if practicable shall indicate the
amount (which may be estimated) of the Costs that have been or may be asserted
by the indemnitee, and shall include copies of all correspondence and other
materials related to the Third-Party Claim.  Each of the parties hereto may, at
its option, assume the defense of a Third-Party Claim on behalf of the
indemnitee utilizing counsel reasonably acceptable to the indemnitee, unless (x)
the indemnitee reasonably objects to such assumption on the grounds that it has
been advised in writing by its counsel that counsel for indemnitor cannot
represent both the indemnitee and the indemnitor because such representation
results in a conflict of interest or because there may be defenses available to
the indemnitee that are not available to the indemnitor, or (y) the action or
proceeding primarily seeks injunctive or other equitable relief, and not
monetary damages, against the





Page |  30

--------------------------------------------------------------------------------

 



indemnitee, which injunctive or equitable relief would have a material adverse
effect on Lessee.

ii.          If any indemnitor defends a Third-Party Claim, it shall do so at
its own expense.  Such indemnitor shall not be responsible for the costs of
defense, investigative costs, reasonable attorneys’ fees or other expenses
incurred to defend the Third-Party Claim (collectively, “Defense Costs”) of the
indemnitee.  If the indemnitee assumes the defense of a Third-Party Claim by
reason of clauses (x) or (y) of Section 22(h)(i) above, or because the
indemnitor has not elected in writing to assume the defense, then such
indemnitor shall indemnify the indemnitee for its reasonable Defense Costs;
provided, however, the indemnitor shall not be liable for the costs of more than
one counsel for all indemnitees in any one jurisdiction.  An indemnitor may
settle any Third-Party Claim only with the consent of the indemnitee, which
consent shall not be unreasonably withheld, delayed or conditioned.

iii.         The parties shall reasonably cooperate with each other with respect
to the defense of any Third-Party Claims.

iv.         In the event that either party is required to undertake any Remedial
Work to address environmental losses arising out of such Third-Party Claims, the
remediation plan shall require the consent of both parties hereto, not to be
unreasonably withheld, conditioned or delayed; provided, however, that for
purposes of this Section 22 but without assuming responsibility therefor, Lessee
shall be the remediating party for the Remedial Work and shall be entitled to
reimbursement by District (or offset against Rent) for all related costs and
expenses incurred in connection with Remedial Work, to the extent of District’s
responsibility for the underlying conditions requiring such Remedial Work.

i.         [***].

j.        This Section 22 shall be binding upon, inure to the benefit of, and be
enforceable by District and Lessee, and their respective heirs, legal
representatives, successors and assigns, including, without limitation, any
assignee or purchaser of all or any portion of District’s interest in the
Premises.  If any term of this section or any application thereof shall be
invalid, illegal, or unenforceable, the remainder of this section and any other
application of such term shall not be affected thereby.  No delay or omission in
exercising any right hereunder shall operate as a waiver of such right or any
other right.  The provisions of this section shall survive the termination or
expiration of this Lease.

23.       Eminent Domain.

In case the whole or any part of the Premises shall be taken under the power of
eminent domain (or by agreement of District, Lessee and any governmental body in
lieu of the exercise of eminent domain authority), this Lease shall not be
terminated or modified, but the Rent and other





Page |  31

--------------------------------------------------------------------------------

 



charges payable by Lessee shall be reduced or abated, in proportion to the
amount of the Property so taken.  In the case of any such taking, Lessee shall
be entitled to receive the full award for the value of (i) Lessee’s leasehold
estate, and (ii) Lessee’s Improvements, or part thereof, so taken.  District
shall be entitled to receive the full award for the value of the Land or part
thereof so taken.  Notwithstanding anything in this Section, if the portion of
the Premises taken is all or a substantial part of the Premises, which leaves
the remainder of the Premises in such condition or form as to be not effectively
and practicably usable in the opinion of Lessee for the intended purpose, Lessee
shall have the option, within one hundred eighty (180) days of the date of
taking, of terminating this Lease by providing District with notice of
termination.  If Lessee provides such notice of termination, this Lease shall
cease and terminate on the date that Lessee is deprived of the possession of all
or a substantial portion of the Premises.  No such termination shall relieve
Lessee of any obligations accrued up to the date of termination, or any
post-termination obligations, to restore or remediate the portion of the
Premises which remains subject to this Lease, if any.  Notwithstanding any
provision hereof to the contrary, in the event at the time of any such taking,
there exists a valid assignment of condemnation awards in favor of a Leasehold
Mortgagee, District and Lessee agree that any condemnation award to Lessee (but
not to District) shall be payable to the Leasehold Mortgagee as and to the
extent required by the applicable loan documents shall be applied to the repair
or restoration of the Improvements or reduction of the indebtedness at the
direction of Leasehold Mortgagee.

24.       Early Termination.

Lessee shall have the right to terminate this Lease prior to the expiration of
the Term in the following cases:

a.        As expressly provided under Sections 14(g) and 23;

b.        In the event Lessee determines, in its sole discretion, that the
development and construction of the LNG Facility is not feasible for any reason,
by giving written notice to District prior to the commencement of construction
of the first Phase of the LNG Facility; and

c.        In the event that the official action of any Governmental Authority
prohibits or materially restricts the use of the Premises for the Permitted Use
described in this Lease, by giving written notice to District within six (6)
months after the date such government action becomes effective and
non-appealable.  Notwithstanding any provision hereof to the contrary, in the
event Lessee is required to modify any Improvements or cease normal operations
of any portion of the LNG Facility as a result of a change in such procedures,
rules or regulations or any other Applicable Law, District shall cooperate with
and provide commercially reasonable assistance to Lessee to restore normal
operation of the LNG Facility.

25.       Miscellaneous.

a.        The provisions of this Lease shall be binding upon and shall inure to
the benefit of the parties hereto, or to their heirs, personal representatives,
successors, permitted





Page |  32

--------------------------------------------------------------------------------

 



assigns, and permitted sublessees respectively.  There are no third-party
beneficiaries of this Lease.

b.        It is agreed that nothing in this Lease shall be deemed or construed
as creating a partnership, joint venture, or similar relationship between and
among District and Lessee, or between District and any other party, or cause
District to be responsible in any way for the debts or obligations of Lessee or
any other party.

c.        If any provision of this Lease shall be held to be invalid, void or
unenforceable by any duly constituted legal authority, such determination shall
not affect any other provision of this Lease and all other provisions shall
remain in full force and effect.

d.        The waiver by either party hereto of any breach of any term, covenant,
or condition herein contained shall not be construed as a waiver of any such
term, covenant, or condition, or any subsequent breach of the same or of any
other term, covenant, or condition contained.

e.        The laws of the State of Texas, including its statute of limitations,
shall govern the validity, performance, and enforcement of this Lease and all
claims or causes of action (whether in contract, tort or statute) that may be
based upon, arise out of or relate to this Lease, or the negotiation, execution,
or performance of this Lease (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in
connection with this Lease or as an inducement to enter into this Lease).  This
Lease shall not be construed either for or against District or Lessee, but this
Lease shall be interpreted in accordance with the general tenor of the language
in an effort to reach an equitable result and recognizing that both District and
Lessee and their respective legal counsel have played an equal part in the
negotiation and drafting of this Lease.  The proper jurisdiction and mandatory
venue for the resolution of all disputes relative to this Lease shall be in the
state or federal courts of Cameron County, Texas.

f.         EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS LEASE.

g.        Nothing in this Lease is intended to waive any defense of governmental
immunity available to District under Applicable Law, nor preclude Lessee from
asserting its rights to any waivers to governmental immunity available to Lessee
under Applicable Law, which may include but shall not be limited to TEX. LOC.
GOV’T. CODE ANN. Chapter 271.

h.        The submission of this Lease to Lessee for approval does not create
any rights in Lessee to the Premises.  This Lease shall not be effective until
signed by the appropriate officers for District and Lessee.

i.         Neither District nor Lessee shall record this Lease without the other
party’s prior written consent.  However, each party shall simultaneously
herewith execute,





Page |  33

--------------------------------------------------------------------------------

 



acknowledge, and deliver to the other a short form memorandum of this Lease in
the form attached hereto as Exhibit H, and Lessee is hereby authorized to have
the same recorded in the official public records of Cameron County, Texas at
Lessee’s sole cost and expense.

j.         Each of the parties represents and warrants that there are no
broker’s commissions or finder’s fees in connection with the execution of this
Lease.  District and Lessee shall defend, indemnify, and hold the other harmless
from and against any and all liabilities, claims, demands, and costs arising
from any such claim or demand by their respective brokers, if any.

k.        Should the performance of any act required by this Lease to be
performed by either District or Lessee be prevented or delayed by reason of any
act of God, strike, lockout, labor trouble, inability to secure materials,
Applicable Laws, or any other cause (including, but not limited to, sublessee
delays) except financial inability not the fault of the party required to
perform the act, the time for performance of the act will be extended for a
period equivalent to the reasonable period of delay and performance of the act
during the period of delay will be excused; provided, however, that nothing
contained in this Section shall excuse either the prompt payment of Rent by
Lessee as required by this Lease, or the performance of any act rendered
difficult or impossible solely because of the financial condition of the party
required to perform the act.

l.         The recitals set forth at the beginning of this Lease are integral to
and hereby incorporated into and made a part of the Lease.

m.       This Agreement is for a fixed Term, which includes both the Primary
Term and the Renewal Terms.  Lessee specifically acknowledges that Lessee has no
expectation that this Agreement will be renewed beyond the Term, or that Lessee
will receive a new lease when this Agreement expires at the end of the
Term.  Any extension of this Lease beyond the Term or granting of a replacement
lease shall be within the sole discretion of District’s Board of Commissioners,
as the Board deems to be in the best interests of District.

26.       Condition.

Subject to the express terms and conditions of this Lease, the Premises are
being and will be delivered by District and accepted by Lessee “AS-IS, WHERE-IS”
AND WITH ALL FAULTS.  EXCEPT AS HEREIN EXPRESSLY PROVIDED, LESSEE AGREES THAT
THE PREMISES ARE SUITABLE FOR LESSEE’S INTENDED USE.  LESSEE ACKNOWLEDGES THAT
NEITHER DISTRICT NOR ANY OFFICER, EMPLOYEE, OR AGENT OF DISTRICT HAS MADE ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE
PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i) FITNESS, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT,
(iv) COMPLIANCE WITH APPLICABLE LAWS, (v) LOCATION, (vi) USE,





Page |  34

--------------------------------------------------------------------------------

 



(vii) OPERATION, (viii) THE EXISTENCE OF ANY WETLANDS AFFECTING THE PREMISES OR
THE USE OR DEVELOPMENT THEREOF, AND (EXCEPT AS HEREIN EXPRESSLY PROVIDED) ALL
RISKS INCIDENT THERETO ARE TO BE BORNE BY LESSEE.  LESSEE ACKNOWLEDGES THAT THE
PREMISES HAVE BEEN INSPECTED BY LESSEE AND ARE SATISFACTORY TO LESSEE.  EXCEPT
AS HEREIN EXPRESSLY PROVIDED, IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF
THE PREMISES OF ANY NATURE, WHETHER LATENT OR PATENT, DISTRICT SHALL NOT HAVE
ANY RESPONSIBILITY OR LIABILITY FOR ANY DAMAGES, INCLUDING INCIDENTAL OR
CONSEQUENTIAL DAMAGES.  LESSEE EXPRESSLY WAIVES ANY RIGHT OF RESCISSION
HEREUNDER AND (EXCEPT AS HEREIN EXPRESSLY PROVIDED) RELEASES AND DISCHARGES
DISTRICT FROM ANY AND ALL CLAIMS OR CAUSES OF ACTION THAT LESSEE MAY NOW HAVE OR
HEREAFTER HAVE AGAINST DISTRICT, LESSEE’S WAIVERS HEREUNDER SHALL SURVIVE THE
TERMINATION OF THIS LEASE.

27.       Title Matters Affecting the Premises.

a.        [***]. 

b.        District will be responsible for payment of all fees, costs and
expenses incurred by District in identifying any Title Matters and actions
required to cure same, which come to the attention of Lessee after the Execution
Date, and in carrying out the title curative actions for such Title Matters,
including, without limitation, attorneys’ fees and expenses, court costs,
appraisal fees, expert witness fees, condemnation awards, payments made in lieu
of condemnation, title insurance premiums (if District, in District’s sole
discretion, elects to secure such insurance) and all other fees, costs and
expenses (collectively, the “Title Expenses”).  District’s failure to pay any
such expenses promptly on demand shall constitute a default by District under
this Lease.  District will make reasonable efforts to keep Lessee apprised as to
the amount of Title Expenses being incurred or expected to be, and may (from
time to time) provide Lessee with one or more budgets or estimates with regard
to the Title Expenses expected to be incurred, but no such budget or estimate,
and no failure to consult with Lessee prior to any purchase or voluntary
settlement of a condemnation action, shall in any way limit District’s
obligation to fully pay all Title Expenses incurred by District hereunder.

28.       Guaranty of Lease.

Lessee represents and warrants that (a) as of the Execution Date, Lessee is an
Affiliate of NextDecade LNG, LLC, a Delaware limited liability company
(“Guarantor”), and (b) as of the Effective Date and at all times during the Term
of this Lease, Lessee will be and remain duly qualified to do business in the
State of Texas.  Simultaneously with the delivery of the Effective Date Notice,
Guarantor shall execute and deliver to District a guaranty of Lessee’s payment
and performance obligations arising under this Lease, in the form thereof
attached hereto (the “Guaranty”); provided, however, that so long as no Event of
Default exists beyond applicable notice and cure periods, then (i) from and
after the Operations Commencement Date at any time while the Guaranty is
required to be in effect, Lessee shall, at its sole option and at its sole cost
and expense, have the right to deliver a letter of credit in lieu or
replacement, in whole or any part, of the Guaranty in the face amount of twelve
(12) quarterly installments of annual Rent under this Lease, and (ii) from and
after the Release Date, the Guaranty shall terminate and be of no further force
or effect.  Lessee understands and agrees that any breach or default by
Guarantor in any material respect under the terms of the Guaranty will
constitute an Event of Default under this Lease.  The Letter of Credit shall be
in a form approved by District (such approval not to be unreasonably withheld,
conditioned or delayed), from a commercial banking institution which is a member
of FDIC with assets of more than $2,000,000,000.00.  Lessee shall submit its
proposed form of Letter of Credit to District at least fifteen (15) Business
Days prior to the proposed effective date of the letter of credit.



Page |  35

--------------------------------------------------------------------------------

 



29.       Integration Clause.

This instrument contains the entire Agreement between the parties hereto, and
neither party shall be bound by any representation or agreement, oral or
written, made by either party or any of their agents, representatives or
employees, not set forth herein.  Furthermore, no amendment, modification, or
cancellation of this Lease shall be effective unless reduced to writing and
signed by District and Lessee.

30.       Interpretation.

Each definition in this Lease includes the singular and the plural, and
reference to the neuter gender includes the masculine and feminine where
appropriate.  The headings to the Sections are for convenience of reference and
shall not affect the meaning or interpretation of this Lease.  Except as
otherwise stated, (i) references to Sections mean the Sections of this Lease,
(ii) reference to a particular Section includes the Sections, subsections and
paragraphs subsidiary thereto, and (iii) references to “including” means
“including without limitation”.  The term “or” shall not be exclusive.  The term
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or thing extends, and such phrase shall not simply mean “if”.  The words
“hereof”,  “herein”, and “hereunder” and words of similar import, when used in
this Lease, shall refer to this Lease as a whole and not to any particular
provision of this Lease.

[signature pages follow]

[remainder of this page intentionally left blank]

 

 



Page |  36

--------------------------------------------------------------------------------

 



IN TESTIMONY WHEREOF, the parties have each caused these presents to be executed
by its proper officers thereunto duly authorized on the Execution Date.

 

 

 

BROWNSVILLE NAVIGATION

 

DISTRICT OF CAMERON COUNTY,

 

TEXAS

 

 

 

 

 

/s/ John Reed

 

Name: John Reed

 

Title:  Chairman of the Board of Navigation

 

and Canal Commissioners of the

 

Brownsville Navigation District of Cameron

 

County, Texas

 

Attest:

By:

/s/ Ralph Cowen

 

 

Secretary

 

 

STATE OF TEXAS

§

COUNTY OF CAMERON

§

 

This instrument was acknowledged before me on the 6th day of March 2019, by John
Reed, in his/her capacity as Chairman of the Board of Navigation and Canal
Commissioners of the BROWNSVILLE NAVIGATION DISTRICT OF CAMERON COUNTY, TEXAS.

 

/s/ Beatrice G. Rosenbaum

 

Notary Public in and for the State of Texas

 

 



[District Signature Page to Lease Agreement]

--------------------------------------------------------------------------------

 



 

RIO GRANDE LNG, LLC

 

 

 

 

 

/s/ Krysta De Lima

 

By: Krysta De Lima

 

Title: General Counsel

 

STATE OF TEXAS

§

 

 

COUNTY OF HARRIS

§

 

This instrument was acknowledged before me on the 4th day of March, 2019, by
Krysta De Lima in his/her capacity as General Counsel of RIO GRANDE LNG, LLC, a
Texas limited liability company.

 

/s/ Jammy Bratlie

 

Notary Public in and for the State of Texas

 

 



[Lessee Signature Page to Lease Agreement]

--------------------------------------------------------------------------------

 



Exhibit A

 

Legal Description of Land

That certain parcel or tract of land having an address of 48326 Highway 48, Port
Isabel, Texas 78587 and being depicted on that certain plat of survey entitled
“Boundary Survey showing Parcel “A” (487.20 acres) and Parcel “B” (496.81 acres)
situated in the Rafael Garcia, Cameron County Texas, T. Kinder, Isabel Y Garcia,
R.R. Stoley and Brownsville Navigation District Surveys, Abstracts 1, 264, 270,
272, 273, 274 & 275, Cameron County, Texas, Rio Grande LNG” prepared by John
Chance Land Surveys, Inc. and dated June 15, 2015, last updated December 4,
2018, a copy of which is attached hereto as Exhibit A-1.

 

 



 

Exhibit A to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 



Exhibit A-1

 

Legal Description of Land

See attached copy of “Boundary Survey showing Parcel “A” (487.20 acres) and
Parcel “B” (496.81 acres) situated in the Rafael Garcia, Cameron County Texas,
T. Kinder, Isabel Y Garcia, R.R. Stoley and Brownsville Navigation District
Surveys, Abstracts 1, 264, 270, 272, 273, 274 & 275, Cameron County, Texas, Rio
Grande LNG” prepared by John Chance Land Surveys, Inc. and dated June 15, 2015,
last updated December 4, 2018.

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A-1

 

Property Survey

Picture 1 [next20190331ex1011af37e001.jpg]

 

 



 

Exhibit A-1 to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 



Exhibit B

 

Insurance Requirements - Level Five

 

These requirements are applicable to lessees of all business types who have
lease sites that are:

Lessees who operate liquid bulk terminals

Lessees who perform ship breaking or ship repairs

Lessees who receive, process or store scrap materials

Lessees who handle hazardous materials

Pipeline or transmission line operators

 

 

 

Workers’ Compensation

a.  Employer’s Liability

$1,000,000 limit

b.  Longshoremen and Harbormaster’s Act (if applicable)

Statutory

c.  Jones Act (if applicable)
Jones Act coverage may be included in the P & I policy, if required.

$1,000,000

Waiver of Subrogation Endorsement in favor of the Brownsville Navigation
District d/b/a The  Port of Brownsville for this policy must be submitted.

 

 

 

Marine Terminal Operator’s Liability and/or Comprehensive General Liability

Comprehensive General Liability including Broad Form Liability, Personal Injury
Liability, Contractual Liability, Products/completed operations Liability and
including coverage for:

(1)  Explosion, collapse, and underground, and

(2)  For goods, vessels and property of whatever description belonging to others
while in the care, custody, and control of the lessee.

An acceptable option would be Warehouse Legal and/or Wharfingers Legal Liability
coverage.

a.  Bodily Injury

$ 25,000,000 Each occurrence

b.  Property Damage

$ 25,000,000 Each aggregate

 

 

 

 

Comprehensive Automobile Liability

a.  Bodily Injury

$ 1,000,000

$ 1,000,000

 

each person

each occurrence

b.  Property Damage

$ 1,000,000 each occurrence

c.  Alternate to a. & b.

Combined single limit of $ 1,000,000

Automobile Liability Coverage to include any owned, hired or non-owned auto.

 

 



 

 

 

Exhibit B to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 



 

 

Hull, Protection and Indemnity (P & I)

If a vessel is to be used by the lessee, P & I must be provided by the vessel
owner to include the vessel and the crew. Hull coverage must be equal to the
value of the vessel.


Value of the vessel or $1,000,000 limit, whichever is greater.

Vessels/Rigs/Barges brought into the Port of Brownsville to be scrapped or to be
repaired must have P & I coverage for the duration of the port call.  Proof of
this insurance is to be submitted with the Berth Application.

Towers’ and Charterer’s Liability must be provided as appropriate.

 

 

 

 

Comprehensive Automobile Liability

a.  Bodily Injury

$ 1,000,000

$ 1,000,000

 

each person

each occurrence

b.  Property Damage

$ 1,000,000 each occurrence

c.  Alternate to a. & b.

Combined single limit of $ 1,000,000

Automobile Liability Coverage to include any owned, hired or non-owned auto.

 

 

 

 

Pollution Liability Insurance

The following types of Pollution Liability Insurance are required:

X

Environmental Site Liability (property/location specific – must include coverage
for above-ground storage tanks and systems)

$ 10,000,000 Each occurrence

X

Water/Shipyard Pollution Liability

$ 10,000,000 Each occurrence

Additional Limits for Storage Tanks (if storage tanks are located on the lese
site)

X

Above-Ground Storage Tank Liability

 

 

Up to 500,000 bbl. Capacity

$ 2,000,000 Each
occurrence

 

500,000 to 1,000,000 bbl. Capacity

$ 5,000,000 Each
occurrence

 

1,000,000 to 1,500,000 bbl. Capacity

$ 10,000,000 Each
occurrence

 

1,500,000 bbl. and over capacity

$ 15,000,000 Each
occurrence

 

Underground Storage Tank Liability – must satisfy state and federal financial
assurance requirements, if applicable, and can be endorsed onto an Environmental
Site Policy

 

 





 

 

 

Exhibit B to Lease Agreement

Page | 2

 

--------------------------------------------------------------------------------

 



Subcontractor Insurance Requirements

If Lessee hires any subcontractors, Lessee shall obtain or require its
subcontractors to maintain similar insurance coverage and amounts that Lessee is
required to maintain pursuant to the Agreement, as applicable and appropriate to
the work of such subcontractor sufficient to cover risks inherent in the work of
such subcontractor.

The subcontractor must adhere to the same requirements listed in “Additional
Insurance and Notice of Cancellation or Change Endorsements”,  “Endorsements
Required”, below.

Subcontractors will be required to carry “Contractor’s Pollution Liability”
and/or “Errors and Omissions Coverage”, as appropriate and if applicable to
scope of work.

Certificates of Insurance and other Proofs of Insurance must be provided to,
and must be maintained by, the lessee.

 

Deductible

Each of the required policies should not have a deductible and/or self-insured
retention in excess of $1,000,000.00.

Proof of Insurance Required

Certificates of insurance will be submitted to the District as proof of
insurance.

Additional Insured and Notice of Cancellation or Change Endorsements

All policies shall be endorsed to name the Brownsville Navigation District d/b/a
The Port of Brownsville as an additional insured.  In the event Lessee receives
notice from its insurer of its intent to cancel any of the insurance required
hereunder, Lessee shall provide such notice as soon as reasonably practicable
and provide District with a replacement certificate of insurance prior to the
effective date of cancellation.

All policies must be endorsed with a Waiver of Subrogation in favor of the
District.

Notes

The above minimum requirements may be covered exclusively by primary insurance
or may be covered by a combination of primary and umbrella liability insurance.
The insurance shall have a combined deductible and/or self-insured retention of
no more than $1,000,000.00.

Individual exceptions to any of the above requirements may be granted or
required due to unavailability of coverage, risk factor, magnitude of
operations, or other individual reasons.

The requirements and limits in this Lease are acceptable for Lessee as of the
Execution Date. These requirements may be amended in response to changes in the
Lessee’s business or prevailing market for insurance policies covering projects
similar to the LNG Facility, such as the addition of outside employees or a
change in the Lessee’s business organization or the purpose of the Lease,
subject to mutual agreement between Lessee and District.

 

 



 

 

 

Exhibit B to Lease Agreement

Page | 3

 

--------------------------------------------------------------------------------

 



Exhibit C

 

List of Required Licenses, Permits and Authorizations

The proposed LNG Facility will require a number of federal, state and local
approvals, permits and licenses.  The FERC as the federal lead agency that has
an established administrative process and application requirements for LNG
projects will drive the approval process.  Set forth below is a list of
regulatory agencies from which authorizations are anticipated to be required in
order to site, construct and/or operate the LNG Facility:

I.          Federal Agencies:

a.         Federal Energy Regulatory Commission

b.         Department of Energy

c.         Environmental Protection Agency

d.          U.S. Army Corps of Engineers

e.         U.S. Coast Guard

f.          National Marine Fisheries Service

g.         U.S. Fish & Wildlife Service

h.         NOAA Office for Coastal Management

i.          Advisory Council on Historic Preservation

II.         State Agencies:

a.Texas Commission on Environmental Quality

b.Railroad Commission of Texas

c.General Land Office

d.State Historic Preservation Officer (Texas Historical Commission)

e.Texas Parks & Wildlife Department

f.Texas Department of Transportation

III.       Local Agencies:

a.         Cameron County

b.         Brownsville Navigation District (solely insofar as it exercises its
legal and regulatory authority in a non-discriminatory manner over the Port)

 

 



 

 

 

Exhibit C to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 



Exhibit D

 

[***]

 

 



 

 

 

Exhibit D to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 



Exhibit E

Easements and Rights-Of-Way on the Premises

The Reserved Easements shall include only:

1.   Those that benefit the District in connection with the Utility Corridor and
which are otherwise depicted on Exhibit A-1 attached hereto;

2.   Any easements or rights of way for the benefit of the District that are (a)
proposed by District in writing on or before the date which is ninety (90) days
after the Execution Date, which writing shall reasonably specify the location,
purpose, and duration thereof, and (b) approved in writing by Lessee, which
approval shall not be unreasonably withheld, conditioned or delayed, unless the
same purport to interfere with any of proposed Lessee’s Improvements in which
case Lessee’s approval may withheld or conditioned in Lessee’s sole and absolute
discretion; and

3.   Any other easements or rights of way for the benefit of the District that
are (a) proposed by District in writing after the date which is ninety (90) days
after the Execution Date, which writing shall reasonably specify the location,
purpose, and duration thereof, and (b) approved in writing by Lessee, which
approval may withheld or conditioned in Lessee’s sole and absolute discretion.

 

 



 

 

 

Exhibit E to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 



Exhibit F

 

Calculation of Rent

 

During the first five (5) years of the Primary Term, Lessee shall pay total
annual compensation equal to the number of Land Acres times SIX THOUSAND THREE
HUNDRED NINETEEN DOLLARS AND NO CENTS ($6,319.00) in accordance with the
published Table of Lease Rental Rates found in the District’s Leasing Policies
C301-C309 for sites classified as Turning Basin Properties with Waterfront
access.

Following completion of the first five (5) years of the Primary Term, the Rent
shall automatically be adjusted once every five (5) years.  The basis for any
such quinquennial adjustment shall be the CPI for the month of February,
compared to the CPI for the month of February five (5) years before, and the
Rent shall not be increased more than the percentage increase of the CPI. A
sample calculation is provided below for reference.

Sample calculation of the 5-year CPI Adjustment:

Current annual lease rental rate – Waterfront Property at the Turning
Basin            $6,319.00

 

CPI-U – South Urban Area – City Size B/C

 

 

February 2019

133.575

 

February 2024

136.625

 

Increase in the CPI

3.050

 

Percentage Increase of the CPI

2.3%

 

 

Quinquennial (5 year) increase per acre (rounded to nearest
dollar)                          $145.00

 

New annual lease rental rate – Waterfront Property at the Turning
Basin:                $6,464.00

 

 



 

 

 

Exhibit F to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 



Exhibit G

 

Form of Effective Date Notice

 

EFFECTIVE DATE NOTICE

WHEREAS, BROWNSVILLE NAVIGATION DISTRICT OF CAMERON COUNTY, TEXAS, a navigation
district organized, created and existing under and by virtue of the laws of the
State of Texas, with its domicile in Brownsville, Cameron County, Texas
(“District”), and RIO GRANDE LNG, LLC, a Texas limited liability company
(“Lessee”) have entered into that certain Lease Agreement dated March [__], 2019
(the “Lease”) for the Premises located on property situated at the Port of
Brownsville in Cameron County, Texas and more particularly described in the
Lease; and

WHEREAS, the Lessee now desires to confirm the Effective Date of the Term and
other matters as set forth in this Effective Date Notice (the “Notice”);

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
under the Lease, and of the benefits to be derived herefrom and therefrom, the
parties hereby agree as follows:

Section 1.        Lessee hereby notifies and confirms to District that Lessee or
Lessee’s Affiliate has made its FID for the first Phase of the LNG Facility, and
the Effective Date under the Lease is [__________], 201[__].

Section 2.        The amount of the credit against Rent due under Section 2(b)
of the Lease as of the Effective Date is set forth on Schedule 1 attached
hereto, which credit shall be applied against installments of Rent as set forth
on said Schedule 1.1

Section 3.        Capitalized terms used herein shall have the meaning ascribed
to them in the Lease, unless expressly provided herein.

Section 4.        Except as amended, modified or supplemented by this Notice,
the parties hereby reaffirm all terms, covenants and conditions contained in the
Lease and acknowledge and agree that the same remain in full force and effect.

Section 5.        This Notice may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts to this Notice may be executed and
delivered by facsimile or electronic mail transmission, and signatures
transmitted by facsimile or electronic mail transmission shall be deemed to be
original signatures.

[Signature Page Follows]

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

1       Note to Draft:  Section 2 will be omitted if the Effective Date occurs
on or after the Outside Effective Date.

 

 



 

 

 

Exhibit G to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 

 

IN TESTIMONY WHEREOF, Lessee has caused this Notice to be executed by its proper
officers thereunto duly authorized on the Effective Date.

 

RIO GRANDE LNG, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF TEXAS

§

COUNTY OF

 

§

 

This instrument was acknowledged before me on the _____ day of
___________________, 201__, by _______________________ in his/her capacity as
________________________ of RIO GRANDE LNG, LLC, a Texas limited liability
company.

 

 

 

Notary Public in and for the State of Texas

 

 



[Lessee Signature Page to Effective Date Notice]

 

 

 

Exhibit G to Lease Agreement

Page | 2

 

--------------------------------------------------------------------------------

 

 

 

 

 

Receipt of the attached Notice is hereby

 

acknowledged and accepted in accordance

 

with Section 1(b) of the Lease.

 

 

BROWNSVILLE NAVIGATION

 

DISTRICT OF CAMERON COUNTY,

 

TEXAS

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chairman of the Board of Navigation

 

 

and Canal Commissioners of the

 

 

Brownsville Navigation District of Cameron

 

 

County, Texas

 

Attest:

By:

 

 

 

Secretary

 

 

STATE OF TEXAS

§

COUNTY OF CAMERON

§

 

This instrument was acknowledged before me on the ______ day of ________________
201__, by ____________________________, in his/her capacity as Chairman of the
Board of Navigation and Canal Commissioners of the BROWNSVILLE NAVIGATION
DISTRICT OF CAMERON COUNTY, TEXAS.

 

 

 

Notary Public in and for the State of Texas

 

 



[District Signature Page to Effective Date Notice]

 

 

 

Exhibit G to Lease Agreement

Page | 2

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

March 6, 2019

 

SCHEDULE 1

(to Effective Date Notice)

[to be attached]

 

 



 

 

 

Exhibit G to Lease Agreement

Page | 4

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

March 6, 2019

 

 

Exhibit H

 

Form of Memorandum of Lease Agreement

 

AFTER RECORDING PLEASE RETURN TO:

Krysta De Lima
General Counsel and Corporate Secretary
NextDecade Corporation
1000 Louisiana, Suite 3900
Houston, Texas 77002

MEMORANDUM OF LEASE AGREEMENT

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF CAMERON

§

 

 

THIS MEMORANDUM OF LEASE AGREEMENT (this “Memorandum”) is made as of March __,
2019 (the “Execution Date”) by and between the BROWNSVILLE NAVIGATION DISTRICT
OF CAMERON COUNTY, TEXAS, a navigation district organized, created and existing
under and by virtue of the laws of the State of Texas, with its domicile in
Brownsville, Cameron County, Texas (“District”), and RIO GRANDE LNG, LLC, a
Texas limited liability company (“Lessee”).

1.         Lease.  District and Lessee entered into that certain Lease Agreement
dated as of the Execution Date (the “Lease”), pursuant to which Lessor leased to
Lessee approximately 984 acres of real property (the “Premises”) in Cameron
County, Texas, as more particularly described on Exhibit A attached hereto,
which is incorporated into this Memorandum by this reference for all
purposes.  The Lease is also incorporated into this Memorandum by reference for
all purposes.

2.         Purposes of Memorandum.  This Memorandum is executed for the purposes
of recording and giving notice of Lessee’s leasehold estate in and to the
Premises on which Lessee’s LNG Facility (as defined in the Lease) will be
situated.

3.         Reserved Easements.  Pursuant to Section 15 of the Lease, District
reserves certain non-exclusive rights of way and easements on, over and across
the Premises for the purpose of installing and using rail lines, underground or
overhead water lines, pipelines, power lines, telegraph and telephone lines,
necessary or proper for the purposes of developing and serving lands within the
Port and adjacent to the Premises, which such rights of way and easements are
located within the easement areas described on Exhibit B attached hereto
(collectively, the “Reserved Easements”); provided, however, that District (i)
shall exercise said rights of way and easements in such a manner as is
consistent with Lessee’s security and safety protocols, as adopted by Lessee
from time to time, and does not impair or interfere with any of the existing or
anticipated Improvements on the Premises, or with the maintenance or operation
of the LNG Facility, and (ii) except in the case of an emergency related to
public health or safety, shall give Lessee no less than

 

 



 

 

 

Exhibit H to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 

 

two (2) days’ advance notice of its need to access such rights or way or
easement areas that lie within the fencing or other security perimeter
surrounding the LNG Facility, (iii) shall coordinate any visits by District’s
personnel or contractors in connection with any installation, repair or
replacement activities within such rights of way or easement areas, and provided
further that Lessee shall be entitled to have a representative accompany
District or any of its contractors or representatives during the time such
personnel are on the Premises, and (iv) notwithstanding any provision hereof to
the contrary, in no event shall the District’s reservation of rights set forth
herein extend to granting rights on, over or across the Premises (other than
within the Utility Corridor) for the sole benefit of a third party without
Lessee’s prior written consent.  For purposes hereof, the “Utility Corridor”
means the “Corridor”, as defined in that certain Designation of Utility Corridor
executed by the District, dated May 7, 2017, and recorded on June 6, 2017 in
Volume 22650 at Page 156 in the official public records of Cameron County,
Texas.

4.         Termination.  Upon termination of the Lease, this Memorandum shall be
of no further force and effect.

5.         Interpretation.  The provisions in this Memorandum are not intended
to, and shall not, amend, modify, or alter the terms and provisions of the Lease
or otherwise affect the agreements, responsibilities and obligations of the
parties under the Lease.  The provisions of this Memorandum shall not be used in
interpreting the Lease.  In the event of a conflict between the Lease and this
Memorandum, the Lease shall control.

[Signature Page Follows]

[Remainder of this page intentionally left blank]

 

 



 

 

 

Exhibit H to Lease Agreement

Page | 2

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

March 6, 2019

 

IN TESTIMONY WHEREOF, the parties hereto have each caused these presents to be
executed by its proper officers thereunto duly authorized on the Execution Date.

 

RIO GRANDE LNG, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF TEXAS

§

COUNTY OF

 

§

 

This instrument was acknowledged before me on the _____ day of February 2019, by
_______________________ in his/her capacity as ________________________ of RIO
GRANDE LNG, LLC, a Texas limited liability company.

 

 

 

Notary Public in and for the State of Texas

 

 



[Lessee Signature Page to Memorandum of Lease Agreement]

 

 

 

Exhibit H to Lease Agreement

Page | 3

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

BROWNSVILLE NAVIGATION

 

DISTRICT OF CAMERON COUNTY,

 

TEXAS

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chairman of the Board of Navigation

 

 

and Canal Commissioners of the

 

 

Brownsville Navigation District of Cameron

 

 

County, Texas

 

Attest:

By:

 

 

 

Secretary

 

 

STATE OF TEXAS

§

COUNTY OF CAMERON

§

 

This instrument was acknowledged before me on the ______ day of February 2019,
by ____________________________, in his/her capacity as Chairman of the Board of
Navigation and Canal Commissioners of the BROWNSVILLE NAVIGATION DISTRICT OF
CAMERON COUNTY, TEXAS.

 

 

 

Notary Public in and for the State of Texas

 

 



[District Signature Page to Memorandum of Lease Agreement]

 

 

 

Exhibit H to Lease Agreement

Page | 4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A to Memorandum of Lease

 

Legal Description of Land

That certain parcel or tract of land having an address of 48326 Highway 48, Port
Isabel, Texas 78587 and being depicted on that certain plat of survey entitled
“Boundary Survey showing Parcel “A” (487.17 acres) and Parcel “B” (496.80 acres)
situated in the Rafael Garcia, Cameron County Texas, T. Kinder, Isabel Y Garcia,
R.R. Stoley and Brownsville Navigation District Surveys, Abstracts 1, 264, 270,
272, 273, 274 & 275, Cameron County, Texas, Rio Grande LNG” prepared by John
Chance Land Surveys, Inc. and dated June 25, 2015, last updated December 4,
2018, a copy of which is attached hereto as Exhibit A-1.

 

 



 

 

 

Exhibit H to Lease Agreement

Page | 5

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

Property Surv

Picture 4 [next20190331ex1011af37e001.jpg]

 

 



 

 

 

Exhibit H to Lease Agreement

Page | 6

 

--------------------------------------------------------------------------------

 

 

Exhibit B to Memorandum of Lease

Easements and Rights-Of-Way on the Premises

The Reserved Easements shall include only:

1.   Those that benefit the District in connection with the Utility Corridor and
which are otherwise depicted on Exhibit A-1 attached hereto;

2.   Any easements or rights of way for the benefit of the District that are (a)
proposed by District in writing on or before the date which is ninety (90) days
after the Execution Date, which writing shall reasonably specify the location,
purpose, and duration thereof, and (b) approved in writing by Lessee, which
approval shall not be unreasonably withheld, conditioned or delayed, unless the
same purport to interfere with any of proposed Lessee’s Improvements in which
case Lessee’s approval may withheld or conditioned in Lessee’s sole and absolute
discretion; and

3.   Any other easements or rights of way for the benefit of the District that
are (a) proposed by District in writing after the date which is ninety (90) days
after the Execution Date, which writing shall reasonably specify the location,
purpose, and duration thereof, and (b) approved in writing by Lessee, which
approval may withheld or conditioned in Lessee’s sole and absolute discretion.

 

 



 

 

 

Schedule 1 to Lease Agreement

Page | 7

 

--------------------------------------------------------------------------------

 

 

Schedule 1

Defined Terms

“Affiliate” means any entity which is controlled by, controls, or is under
common control with Lessee.  For purposes of this definition, the term
“controlled by”,  “controls”, or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of any entity, whether through ownership, legally or
beneficially, of voting securities, by contract or otherwise.

“Applicable Law” means, with respect to any subject matter, action or document,
each applicable statute, law, code, treaty, regulation, ordinance, rule,
judgment, rule of common law or principle of equity, order, decree, writ,
clearance, approval, authorization, directive, grant, concession, franchise,
license, agreement, guideline, policy, requirement, and other restriction of any
Governmental Authority, and each similar form of decision of, or determination
by, and interpretation or administration of any of the preceding by, any
Governmental Authority, currently in effect or as may be amended, enacted or
promulgated from time to time.

“Business Day” means any day that is (i) not a Saturday or Sunday, (ii) day on
which national banks are closed for business in the State of Texas, or (iii) day
on which the District is closed for business based upon its annual schedule duly
adopted by the board of commissioners of the District.

“Certificate of Standing” has the meaning set forth in Section 7(f).

“Claims” means and refers to any and all claims, demands, causes of action,
fines, damages, liabilities, losses, costs, expenses (including without
limitation the Indemnified Party’s reasonable attorneys’ fees and court costs),
penalties, assessments, environmental response costs, and/or injunctive
obligations that may be asserted against or incurred by any of the Indemnified
Parties, at law or in equity, whether common law or statutory, administrative or
regulatory, contractual or in tort, as well as any other kind or character of
action.

“Costs” means all costs and expenses of any kind or nature, including reasonable
attorneys’ and paralegals’ fees and expenses, consultant fees, and expert fees.

“Confidential Information” means all Plans (and drafts thereof), modeling,
engineering, financial, contracts, policies of insurance, and other reports,
information, data and interpretation received by District from Lessee or its
representatives with respect to the LNG Facility or the business of Lessee or
its Affiliates, investors and lenders.

“CPI” means the Consumer Price Index for All Urban Customers published by the
Bureau of Labor Statistics of the United States Department of Labor, for the
South Urban area, All Items (1982-84=100), City Size B/C, or such other index as
may in the future be designated in District’s leasing policy as may be applied
in a non-discriminatory manner throughout the Port.

“Defense Costs” has the meaning set forth in Section 22(h)(ii).

“District” has the meaning set forth in the preamble.





 

 

 

Schedule 1 to Lease Agreement

Page | 1

 

--------------------------------------------------------------------------------

 

 

“District Notice” has the meaning set forth in Section 7(c).

“DOT” means the United States Department of Transportation.

“EPC Contractor” means the engineering, procurement and construction contractor
selected by Lessee for the detailed design, engineering, procurement and
construction of the LNG Project under an EPC contract,

“Effective Date” shall have the meaning set forth in Section 1(b).

“Effective Date Notice” shall have the meaning set forth in Section 1(b).

[***].

“Environmental Report(s)” mean(s) that certain Phase I Environmental Site
Assessment (Terminal Facility) for the Rio Grande LNG Project bearing Project
Number CP16-454-000 dated August 2018 and prepared for Rio Grande LNG by ecology
and environment, inc.

“Event of Default” has the meaning set forth in Section 11(a).

“Execution Date” has the meaning set forth in the preamble.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Order” means that certain final, non-appealable order (including any
extensions thereof) issued by the FERC in connection with the LNG Facility.

“FID” shall have the meaning set forth in Section 1(b).

“Governmental Authorities” and “Governmental Authority” means individually or
collectively the United States of America, the State of Texas, Cameron County,
and any other political subdivision, court, or agency having jurisdiction over
the Premises, whether federal, state, or local; provided, however, that District
shall be deemed a Governmental Authority insofar as it exercises its legal and
regulatory authority in a non-discriminatory manner over the Port.

“Guarantor” has the meaning set forth in Section 28.

“Guaranty” has the meaning set forth in Section 28.

“Hazardous Materials” means any hazardous or toxic substances, materials or
wastes, including, but not limited to, those substances, materials and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 C.F.R. 172.101) or by the Environmental Protection Agency as hazardous
substances (40 C.F.R. Part 302) and amendments thereto, or substances, materials
and wastes which are or become regulated under any Applicable Law, including,
without limitation, any material, waste or substance which is:  (i) petroleum;
(ii) asbestos; (iii) polychlorinated biphenyls; (iv) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. 251, et
seq. (33 U.S.C. Section 1321) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. 1317); (v) defined as a “hazardous





 

 

 

Schedule 1 to Lease Agreement

Page | 2

 

--------------------------------------------------------------------------------

 

 

waste” pursuant to Section 1004 of the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901, et seq., (42 U.S.C. 6903); (vi) defined as a “Hazardous
Substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. 9601, et seq. (42 U.S.C. 9601); or
(vii) defined as “hazardous wastes”,  “hazardous substances”,  “ industrial
solid wastes” or “solid wastes” pursuant to Section 361.003 of the Texas Health
and Safety Code, as all such laws are currently in effect or may be amended in
the future, and as the above definitions may change from time to time.

“Improvements” has the meaning set forth in Section 3(b).

“Indemnified Parties” means District, its officers, directors, employees,
agents, successors and assigns.

“Land” has the meaning set forth in Section 1(a).

“Land Acres” means the area of the Land (rounded to the nearest one-hundredth of
an acre), which District and Lessee estimate to be nine hundred eighty-four and
one one-hundredth (984.01) acres; provided, however, that if the area of the
Land as measured by a certified survey is not nine hundred eighty-four and one
one-hundredth (984.01) acres, then District and Lessee will enter into an
amendment to this Lease specifying the actual area of the Land.

“Lease” has the meaning set forth in the preamble.

“Leasehold Mortgagee” has the meaning set forth in Section 7(a).

“Lessee” has the meaning set forth in the preamble.

“Lessee’s Environmental Costs” has the meaning set forth in Section 22(d).

“Lessee’s Improvements” has the meaning set forth in Section 4(f).

“LNG Facility” has the meaning set forth in Section 3(a).

“National Electrical Code” means the version of the National Electrical Code
that is required by Applicable Law.

“NextDecade” has the meaning set forth in the recitals.

“Non-Receiving Party” has the meaning set forth in Section 22(h).

“Operating Affiliate” has the meaning set forth in Section 3(c).

“Operating Lease” has the meaning set forth in Section 3(c)(ii).

“Operating Lease Premises” has the meaning set forth in Section 3(c)(ii).

“Operations Commencement Date” means the date that FERC specifies Lessee or its
Affiliate is authorized to commence commercial operation of the LNG
Facility.  Lessee shall give





 

 

 

Schedule 1 to Lease Agreement

Page | 3

 

--------------------------------------------------------------------------------

 

 

written notice of the Operations Commencement Date to District upon receiving
notification from FERC.

 “Option Agreement” has the meaning set forth in the recitals.

“Other Remedies” has the meaning set forth in Section 11(e).

“Outside Effective Date” shall have the meaning set forth in Section 1(b).

“Permitted Transfer” has the meaning set forth in Section 6(b).

“Permitted Use” has the meaning set forth in Section 3(a).

“Phase” has the meaning set forth in Section 3(c).

“PHMSA” means the Pipeline and Hazardous Materials Safety Administration.

“Pilot Board” means the Port of Brownsville Pilot Board.

“Plans” means the plans and specifications prepared by Lessee or its
representatives for the construction of the structural components of the
Improvements, or a phase thereof, and submitted to the District (whether through
[***], the District’s Director of Engineering Services, the District’s
Department of Engineering Services, or otherwise) in accordance with the terms
and conditions of this Lease.

“Port” means the Port of Brownsville and related port facilities and navigable
waters under the jurisdiction of District, including the Brazos Island Harbor
Ship Channel and other navigable waters.

“Port Service Discontinuation Policy” means that certain Port Services
Collection and Discontinuation Policy (G103), effective as of September 1, 2016,
as amended from time to time prior to the Effective Date and as may be amended
in a non-discriminatory manner after the Effective Date.  For further reference,
visit www.portofbrownsville.com.

“Premises” has the meaning set forth in Section 1(a).

“Primary Term” has the meaning set forth in Section 1(a).

“Prevailing Party” has the meaning set forth in Section 21.

[***].

“Receiving Party” has the meaning set forth in Section 22(h).

“Release Date” means the date on or after the Operations Commencement Date when
Lessee or Guarantor delivers to the District reasonable evidence that (i)
Lessee’s consolidated net worth is greater than $250,000,000.00 or (b) Lessee’s
credit rating is at least the lower of BB- pursuant to the credit ratings
provided by Standard & Poor’s or that of the District as of the Execution Date.





 

 

 

Schedule 1 to Lease Agreement

Page | 4

 

--------------------------------------------------------------------------------

 

 

“Remedial Work” has the meaning set forth in Section 22(e).

“Renewal Term” has the meaning set forth in Section 1(d).

“Rent” means collectively the rental payments calculated in accordance with
Exhibit F.

“Reserved Easements” has the meaning set forth in Section 15.

“Security Deposit” means an amount equal to three (3) months’ Rent under the
Lease as of the Effective Date.  This shall be calculated as (i) the Land Acres
of the Premises, times (ii) Six Thousand Three Hundred Nineteen and No/100
Dollars ($6,319.00), divided by (iii) four (4), paid by Lessee to District on or
before the Effective Date of this Lease.  The security deposit will be held by
the District, without accruing interest to the Lessee, so long as the Lessee
maintains a lease on the Premises.  A reduction in the acreage of the Premises
will not operate to reduce the Security Deposit without the District’s written
consent; however, an increase in the acreage of the Premises will result in an
additional Security Deposit which is equal to three month’s Rent on the
additional portion of the Premises.

“Tariff” means Port of Brownsville Tariff No. 6 (FMC-T6), issued December 6,
2006, effective as of March 1, 2007, as amended from time to time prior to the
Effective Date and as may be amended in a non-discriminatory manner after the
Effective Date.  For further reference, visit www.portofbrownsville.com.

“Ten-Acre Lease” has the meaning set forth in the recitals.

“Term” means, collectively and as applicable, the Primary Term and each Renewal
Term.

“Third-Party Claim” has the meaning set forth in Section 21(h).

“Title Expenses” has the meaning set forth in Section 27(b).

“Title Matters” has the meaning set forth in Section 27(a).

“Transfer” means a transfer, assignment, sublease, sale or conveyance of
Lessee’s interest in this Lease or its right, title, and interest in and to the
Premises.

“USACOE” means the United States Army Corp of Engineers.

“USCG” means the United States Coast Guard.

“Utility Corridor” means the “Corridor”, as defined in that certain Designation
of Utility Corridor executed by the District, dated May 7, 2017, and recorded on
June 6, 2017 in Volume 22650 at Page 156 in the official public records of
Cameron County, Texas.

 

 

 

Schedule 1 to Lease Agreement

Page | 5

 

--------------------------------------------------------------------------------